Case 2:15-cv-00201-SMJ   ECF No. 487-9   filed 02/11/20   PageID.41266 Page 1 of 52




         EXHIBIT 9

                                                                              197
 This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
 from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
e 2:15-cv-00201-SMJ                   ECF No. 487-9                  filed 02/11/20               PageID.41267 Page 2 o




               1
               Introduction to Sensitivity
               Analysis



               1.1 MODELS AND SENSITIVITY ANALYSIS

               What is a model? What model input is considered in a sensitivity
               analysis? What is the role of uncertainty and sensitivity analyses in
               model building? Main approaches to the propagation of uncertainty
               within and across models. Implications for model quality.




               1.1.1 Definition

               A possible definition of sensitivity analysis is the following: The study of
               how uncertainty in the output of a model (numerical or otherwise) can be
               apportioned to different sources of uncertainty in the model input (Saltelli
               et al., 2004). A related practice is ‘uncertainty analysis’, which focuses
               rather on quantifying uncertainty in model output. Ideally, uncertainty
               and sensitivity analyses should be run in tandem, with uncertainty analysis
               preceding in current practice.
                  For this definition of sensitivity analysis to be of use, it must first be made
               clear what is meant here by ‘model’, numerical or otherwise, as well as by
               the terms ‘input’ and ‘output’ which will be used throughout this book.


               Global Sensitivity Analysis. The Primer    A. Saltelli, M. Ratto, T. Andres, F. Campolongo, J. Cariboni,
               D. Gatelli, M. Saisana and S. Tarantola © 2008 John Wiley & Sons, Ltd. ISBN: 978-0-470-05997-5



                                                              Exhibit 9                                       198
 This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
 from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
e 2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41268 Page 3 o

               2                                      INTRODUCTION TO SENSITIVITY ANALYSIS

               1.1.2 Models

               A view of modelling that may help to illustrate the role of sensitivity analysis
               in the scientific process is offered in Figure 1.1, taken from the work of
               biologist Robert Rosen (1991) (see also Saltelli et al., 2000, pp. 3–4). On
               the left in Rosen’s diagram we have the ‘world’, that is the system which
               forms the subject of our investigation. We have reason to believe that the
               system, whether natural or artificial, is governed by rules which we have
               the ambition to uncover, or to use to our advantage. To this end we craft
               or hypothesize a set of structures in a model (depicted on the right-hand
               side of the figure). For example, a hypothesized growth mechanism for a
               species contained in the world can be translated into a differential equation
               in a model. While our species continues growing and dying quietly in the
               world, following the forces of its own systemic causality (which we aim
               to understand), our differential equation can be solved using the rules of
               mathematical calculus. The intuition of Rosen is that while the species
               in the world obeys rules, and the differential equation in the model has
               ‘rules’ as well, whether formal or mathematical, no ‘rule’ whatsoever can
               dictate how one should map the hypothesized rules in the world onto the
               rules in the model. In the words of Rosen, while the world and the model
               are each internally ‘entailed’, nothing entails the world with the model.
               Among the reasons for this paradox is the fact that the portion of the world
               captured by the model is an arbitrary ‘enclosure’ of an otherwise open,
               interconnected system.1 This is the case when the world is part of a natural
               system, the main concern of Rosen’s inquiry. Yet experience has shown
               that even when the world is indeed a well-defined and closed system, for
               instance an artefact, an artificial device or a piece of machinery, different



                                                           Decoding


                                          N                                          F
                    Entailment                                                                   Entailment
                                       Natural                                   Formal
                                       system                                    system


                                                         Encoding


                                       Figure 1.1 Modelling after Rosen (1991)


               1
                 Even more so when the purpose of a model is to learn about the nonobservable parts of a
               system.



                                                          Exhibit 9                                   199
 This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
 from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
e 2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41269 Page 4 o

               MODELS AND SENSITIVITY ANALYSIS                                                                  3

               modellers can generate different nonequivalent descriptions of it, that is,
               models whose outputs are compatible with the same set of observations but
               whose structures are not reconcilable with one another.
                 While this may be disturbing to a student accustomed to the beauty and
               apparent self-evidence of physical laws, practitioners of modelling have
               come to live with the rather unpleasant reality that more than one model
               may be compatible with the same set of data or evidence. Some have gone
               so far as to coin a word for this paradox: equifinality – Beven (1993,
               2001), see also Saltelli et al. (2004, pp. 173–178) – meaning that different
               models can lead to the same end. Others refer to the phenomenon as model
               indeterminacy.
                 Since Galileo’s time scientists have had to deal with the limited capacity
               of the human mind to create useful maps of ‘world’ into ‘model’. The
               emergence of ‘laws’ can be seen in this context as the painful process
               of simplification, separation and identification which leads to a model of
               uncharacteristic simplicity and beauty.




               1.1.3 Models and Uncertainty

               What makes modelling and scientific inquiry in general so painful is uncer-
               tainty. Uncertainty is not an accident of the scientific method, but its
               substance.2
                  Modellers and philosophers of science have debated the issue of model
               indeterminacy at length (Oreskes et al., 1994). Most modellers today would
               probably agree that a model cannot be validated, in the sense of ‘be proven
               true’. Rather, it is more defensible and correct to say that a model has
               been extensively corroborated, meaning by this that the model has survived
               a series of tests – be they formal, of internal consistency, or relative to
               the model’s capacity to explain or predict the ‘world’ in a convincing and
               parsimonious way.
                  When models fail publicly, the ensuing controversy can be devastating
               for the scientific parties involved.3 Models are often used in highly polar-
               ized contexts and uncertainty may be used instrumentally. ‘All parties deal
               with environmental information in a selective way, or even manipulate it’,
               observed a Dutch environmental scientist (In ’t Veld, 2000). Fabricated


               2
                 ‘That is what we meant by science. That both question and answer are tied up with uncer-
               tainty, and that they are painful. But that there is no way around them. And that you hide
               nothing; instead, everything is brought out into the open’ (Høeg, 1995).
               3
                 For the modelling credibility crisis in the Netherlands’ RIVM Laboratories see Van der Sluijs
               (2002). See also Mac Lane (1988) for another example.



                                                          Exhibit 9                                   200
 This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
 from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
e 2:15-cv-00201-SMJ                               ECF No. 487-9         filed 02/11/20     PageID.41270 Page 5 o

               4                                               INTRODUCTION TO SENSITIVITY ANALYSIS

                                           High




                                                                   Post-normal
                                Decision stakes

                                                                     science


                                                         Professional
                                                         consultancy



                                                     Applied
                                                     science


                                              Low                                          High
                                                               Systems uncertainty

                   Figure 1.2 Uncertainty/stakes diagram after Funtowicz and Ravetz (1990)

               uncertainty is a common concern in relation to important disputes over
               health or the environment (Michaels, 2005).
                  In short, models are part of the scientific method and hence subject
               to epistemological debate. A way of framing present-day debate on the
               scientific method is offered by Post-Normal Science (PNS, see Figure 1.2
               and Funtowicz and Ravetz, 1990, 1993; Funtowicz et al., 1996).
                  In PNS one distinguishes between three types of scientific production
               modes, depending on the system’s uncertainties and the stakes involved.
               Applying this to modelling, different requirements and practices pertain:

               • In applied science, when a model is written and employed within a closed
                 consortium of experts who are the sole users of the model, e.g. when
                 this is used to solve a circumscribed chemical kinetics problem;
               • In ‘consultancy’ when the model is more likely to be scrutinized, e.g.
                 as part of a cost–benefit analysis for the construction of a new road or
                 bridge that will affect a community;
               • When computing climate sensitivity in the context of global change.
                 In this latter case we are in the domain of PNS, where science (and
                 its models) is called on to provide evidence under circumstances of
                 conflicting stakes and beliefs.

                  Like scientific theories, models may be given pedigrees which help us
               to judge their quality. Pedigrees take account of past usage of the model,
               status of its proponents, degree of acceptance by peers and so on (Van der
               Sluijs, 2002; Craye et al., 2005). In pedigrees, model quality is more closely


                                                                  Exhibit 9                           201
 This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
 from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
e 2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41271 Page 6 o

               MODELS AND SENSITIVITY ANALYSIS                                                                  5

               associated with ‘fitness for purpose’ – that is, with a specific purpose – than
               with the model’s intrinsic fabric.
                 A post-normal view of the modes of scientific production in relation to
               policy is given in Funtowicz (2004). Models as metaphors are discussed in
               Ravetz (2006).


               1.1.4 How to Set Up Uncertainty and Sensitivity Analyses

               As mentioned at the beginning of the chapter, our definition of sensitivity
               analysis involves models, model input and model output. We now try to
               define model input in relation to the nature and purpose of the model, as
               well as to the set-up of the uncertainty and sensitivity analyses. A model
               can be:

               • Diagnostic or prognostic. In other words, we try to distinguish between
                 models used to understand a law and models used to predict the
                 behaviour of a system given a supposedly understood law. Models can
                 thus range from wild speculations used to play what-if games (e.g. models
                 for the existence of extraterrestrial intelligence) to models which can be
                 considered accurate and trusted predictors of a system (e.g. a control
                 system for a chemical plant).
               • Data-driven or law-driven. A law-driven model tries to put together
                 accepted laws which have been attributed to the system, in order to
                 predict its behaviour. For example, we use Darcy’s and Ficks’ laws to
                 understand the motion of a solute in water flowing through a porous
                 medium. A data-driven model tries to treat the solute as a signal and to
                 derive its properties statistically. Advocates of data-driven models like to
                 point out that these can be built so as to be parsimonious, i.e. to describe
                 reality with a minimum of adjustable parameters (Young et al., 1996).
                 Law-driven models, by contrast, are customarily overparametrized, as
                 they may include more relevant laws than the amount of available data
                 would support. For the same reason, law-driven models may have a
                 greater capacity to describe the system under unobserved circumstances,
                 while data-driven models tend to adhere to the behaviour associated with
                 the data used in their estimation. Statistical models (such as hierarchical
                 or multilevel models) are another example of data-driven models.

                Many other categorizations of models are possible,4 and the definition of
               model input depends on the particular model under study. For the purpose

               4
                 Bell et al. (1988) distinguish between formal (axiomatic), descriptive and normative models
               (rules an agent should follow to reach a target). The examples in this book are descriptive
               models.



                                                          Exhibit 9                                   202
 This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
 from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
e 2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41272 Page 7 o

               6                                       INTRODUCTION TO SENSITIVITY ANALYSIS


                                                     Model                       Input data


                                                                (→Estimation)



                                                                       Estimated
                                                                      parameters



                                    Uncertainty
                                   and sensitivity
                                     analysis                                    Inference



                   Figure 1.3 Parametric bootstrap version of uncertainty and sensitivity analyses




               of uncertainty and sensitivity analyses we could liberally classify as input
               everything that can drive a variation in the output of the model.
                  Consider the scheme in Figure 1.3. Here we have observations (assumed
               error-free for simplicity’s sake) and a model whose parameters are esti-
               mated from the data. Estimation can take different courses. Usually it is
               achieved by minimizing, e.g. by least squares, some measure of distance
               between the model’s prediction and the data. At the end of the estimation
               step, ‘best’ parameter values as well as their errors are known. At this
               point we might consider the model ‘true’ and run an uncertainty analysis
               by propagating the uncertainty in the parameters through the model, all the
               way to the model output. In this case the estimated parameters become our
               factors.
                  One way of doing this is through Monte Carlo analysis, in which we
               look at the distribution functions of the input parameters, as derived from
               the estimation. For example, we may have the following scheme:

               • We start from a factor  ∼ N ¯  , which reads: after estimation 
                 is known to be normally distributed with mean ¯ and standard devia-
                 tion  .
               • Likewise for factors   and so on. Contrary to what logic would
                 suggest, and for the sake of simplicity, we assume that the factors are
                 independent of each other. This issue is discussed later in the chapter.
               • For each of these factors, we draw a sample from the respective
                 distributions, i.e. we produce a set of row vectors j  j     with
                 j = 1 2     N in such a way that 1  2      N  is a sample


                                                             Exhibit 9                                203
 This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
 from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
e 2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41273 Page 8 o

               MODELS AND SENSITIVITY ANALYSIS                                                                  7

                   from N¯   and likewise for the distribution function of the other
                   factors.
                                          ⎡ 1                    ⎤
                                                  1  1
                                          ⎢ 2 2  2        ⎥
                                          ⎢                        ⎥
                                          ⎢                        ⎥                 (1.1)
                                          ⎢ N −1 N −1 N −1   ⎥
                                          ⎣                     ⎦
                                             N N  N

               • We can then compute (‘run’ is the conventional term) the model for all
                 vectors j  j   thereby producing a set of N values of a model
                 output Yj .5
                                                   ⎡ 1 ⎤
                                                      y
                                                   ⎢ y2 ⎥
                                                   ⎢        ⎥
                                                   ⎢        ⎥                       (1.2)
                                                   ⎢ N −1 ⎥
                                                   ⎣y       ⎦
                                                     yN

                  These steps constitute our uncertainty analysis. From these we can
               compute the average output, its standard deviation, the quantiles of its
               distribution, confidence bounds, plot the distribution itself and so on. It is
               clear that in this analysis, sometimes called a ‘parametric bootstrap’,6 our
               inputs are the model’s parameters. Having performed this uncertainty anal-
               ysis we can then move on to a sensitivity analysis, in order to determine
               which of the input parameters are more important in influencing the uncer-
               tainty in the model output. However, we defer this step in order to continue
               our discussion of model input.
                  Note that for the purpose of the uncertainty analysis just described we
               consider as relevant inputs only our estimated parameters. All other types
               of information fed into the model, e.g. the observations, physical or math-
               ematical constants, internal model variables (e.g. number of grid points if
               the model needs a mesh), are disregarded – that is, we do not allow them
               to vary and hence they cannot cause variation in the output.
                  In Figure 1.4 we have played the uncertainty analysis game differently by
               sampling the observations rather than the parameters. We have a limited
               set of observations, and we are aware that different subsets of these could


               5
                 Note that this model output Yj may be different from the model output used in the estimation
               step.
               6
                 Bootstrapping is the process of repeatedly sampling ‘with replacements’. For example, if we
               want to estimate the average sum of three Bingo chips, we could do this by extracting three
               random chips from the Bingo bag, computing their average, putting the chips back into the
               bag and extracting again. With a sufficiently large number of extractions we could determine
               the average sum being sought, and this strategy would be called a bootstrap of the Bingo chips.



                                                          Exhibit 9                                   204
 This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
 from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
e 2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41274 Page 9 o

               8                                      INTRODUCTION TO SENSITIVITY ANALYSIS

                                                                   (→Model
                                                                 identification)      Loop on boot-
                                                  Model                               replica of the
                                                                                        input data
                                                                (→Estimation)

                       (→Bootstrap of the
                       modelling process)                       Estimation of
                                                                 parameters




                                                                Inference


                       Figure 1.4 Bootstrapping of the modelling process (Chatfield, 1993)


               potentially lead us to try one model rather than another to fit the data.
               What we can do in order to be fair to the data is to select a subset of the
               observations, choose a model based on these data using a pre-established
               model selection rule, estimate the corresponding parameters using the same
               sampled data, and run the model to compute Yj . We have drawn the
               sample with replacement, and we can now repeat the process, identifying a
               potentially different (or indeed the same) model, estimating the parameters
               (which may differ in number from those of the previous run if the model is
               different), and so on for a total of N times, until we yield our desired sample
               for the uncertainty analysis. This approach can be called ‘bootstrapping of
               the modelling process’ (Chatfield, 1993).
                  The input for this uncertainty analysis is the data which have been boot-
               strapped, since we have assumed that all the rest (from model selection to
               parametric estimation) is done automatically given the data and hence adds
               no variation to model output.
                  Finally in Figure 1.5 we compare a set of plausible models with the
               data. Using Bayesian analysis it is possible to derive posterior probabilities
               for the models as well as distributions of the related parameters (Saltelli
               et al., 2004). Once this model update and parameter estimation step is
               complete, a model averaging can be used in uncertainty analysis. This is
               done by propagating the uncertainty through the system by sampling both
               the model and the parameters according to their distributions, to produce a
               sample of model outcome Yj . This procedure is known as Bayesian model
               averaging,7 and the inputs in this case are both models and parameters, or


               7
                 For a thorough account of this approach see Kass and Raftery (1995) and Hoeting et al.
               (1999). See Saltelli et al. (2004, pp. 151–192) for related sensitivity issues.


                                                          Exhibit 9                                    205
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41275 Page 10

              MODELS AND SENSITIVITY ANALYSIS                                                                  9


                           Prior of                     Posterior of
                           model(s)                      model(s)


                                            Data
                                                                          (→Sampling)       Inference

                            Prior of
                          parameters                  Posterior of
                                                      parameters



                                         Figure 1.5 Bayesian model averaging


              more precisely the probabilities of the different model representations and
              the distributions of the parameters. In a Monte Carlo framework, a trigger
              variable would be sampled to select a model according to its posterior
              probability, while the parameters would also be sampled and the model
              outcome determined. A sensitivity analysis could be executed at this point,
              and a question that it might address is the following: how much of the
              uncertainty is due to the model selection and how much to the estimation
              of the parameters?


              1.1.5 Implications for Model Quality

              The superficial illustration given above of approaches to uncertainty and
              sensitivity analyses has shown that what constitutes an input for the analysis
              depends upon how the analysis is set up. The input is that which is allowed
              to vary in order to study its effect on the output. A sensitivity analysis will
              in turn instruct the modellers as to the relative importance of the inputs in
              determining the output. An obvious consequence of this is that the modeller
              will remain ignorant of the importance of those variables which have been
              kept fixed. This is of course a hazard for the modeller, as a variable deemed
              noninfluential and kept fixed could haunt the results of the analysis at
              a later stage. For example, it would be unfortunate for the modeller to
              discover a posteriori that the mesh size had been too large, and that the
              number of grid points had had a dramatic effect on the model output.
                 It seems, therefore, that one should be as careful and objective as possible
              in deciding on the input for uncertainty and sensitivity analyses. Clearly,
              the more variables we promote to the rank of input, and allow to vary, the
              greater the variance to be expected in the model prediction. This could lead
              to a situation in which we discover that, having incorporated all uncertain-
              ties, the model prediction varies so wildly as to be of no practical use. This


                                                         Exhibit 9                                   206
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41276 Page 11

              10                                     INTRODUCTION TO SENSITIVITY ANALYSIS

              trade-off has been brilliantly summarized by the econometrician Edward
              E. Leamer (1990):

                  I have proposed a form of organized sensitivity analysis that I call ‘global sensi-
                  tivity analysis’ in which a neighborhood of alternative assumptions is selected and
                  the corresponding interval of inferences is identified. Conclusions are judged to
                  be sturdy only if the neighborhood of assumptions is wide enough to be credible
                  and the corresponding interval of inferences is narrow enough to be useful.

                 Note Leamer’s emphasis on the need for ‘credibility’ in the selection of
              assumptions. The easiest way to invalidate a model is to demonstrate it
              fragile with respect to shaky assumptions. Note, however, that the trade-off
              may not be as dramatic as one might expect, and that increasing the number
              of input factors does not necessarily lead to an increased variance in model
              output. Practitioners have recorded that in most uncertainty and sensitivity
              analyses the input factors’ importance is distributed similarly to wealth
              in nations, with a few factors creating almost all the uncertainty and the
              majority making only a negligible contribution. Hence, if the ‘key’ factors
              have been judiciously chosen, adding further variables to the analysis may
              add to its completeness and defensibility without adversely increasing the
              variance in the output.
                 As mentioned, the quality of a model is largely a function of its fitness for
              purpose. If modelling is a craft and models cannot be proven true (because
              of the pervasive nature of uncertainty and the difficulty of separating obser-
              vation from observer and facts from values),8 then the modeller has a
              moral obligation, and indeed it is in the modeller’s own practical interest,
              to be as rigorous as possible when assessing the robustness of model infer-
              ence. Doing so should produce better and more parsimonious models, and
              will strengthen the analyst’s defence of the results in the case of scientific
              controversy or public policy debate.


              1.2 METHODS AND SETTINGS FOR SENSITIVITY
                  ANALYSIS – AN INTRODUCTION
              What methods are available? How can a particular method be
              related to a problem-speciﬁc question? How can we deﬁne a factor’s
              importance unambiguously? Suggested practices.


              8
                ‘Values’ here mean ethical judgements. Cases in which the separation of facts and values
              becomes arduous are many, e.g. when models try to assess the impact of the adoption of new
              technologies, the relevance of environmental threats, distributional issues in economics and so on.




                                                         Exhibit 9                                   207
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41277 Page 12

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   11

              1.2.1 Local versus Global

              As we shall learn in the following chapters, sensitivity analysis can serve a
              number of useful purposes in the economy of modelling. It can surprise the
              analyst, uncover technical errors in the model, identify critical regions in
              the space of the inputs, establish priorities for research, simplify models and
              defend against falsifications of the analysis. In the context of models used
              for policy assessment, sensitivity analysis can verify whether policy options
              can be distinguished from one another given the uncertainties in the system,
              and so on. What methods would one choose to perform sensitivity analysis
              for any or all of the above?
                 It is not by chance that most of the sensitivity analyses met in the literature
              are based on derivatives. Indeed the derivative Yj / Xi of an output Yj
              versus an input Xi can be thought of as a mathematical definition of the
              sensitivity of Yj versus Xi .
                 Sometimes computer programs that implement complex physical, chem-
              ical or genetic models are augmented by special routines that allow the
              efficient computation of large arrays of system derivatives, which are subse-
              quently used for model calibration, model reduction or verification and
              model inversion (Rabitz, 1989; Turanyi, 1990; Varma et al., 1999; Cacuci,
              2003; Saltelli et al., 2000, pp. 81–101).
                 The derivative-based approach has the attraction of being very efficient in
              computer time. The model needs to be executed few times compared to the
              dimension of the array of derivatives to be computed. However, it is inef-
              ficient in terms of the analyst’s time. One has to intervene in the computer
              program, inserting ad hoc coding, to perform this operation efficiently. Yet
              the fatal limitation of a derivative-based approach is that it is unwarranted
              when the model input is uncertain and when the model is of unknown
              linearity. In other words, derivatives are only informative at the base point
              where they are computed and do not provide for an exploration of the rest
              of the space of the input factors. This would matter relatively little for linear
              systems, in which the property at a point away from the baseline can be
              computed quickly by linear extrapolation using first-order point derivatives,
              but it would matter greatly for nonlinear ones. The focus of this book is on
              quantitative uncertainty and sensitivity analysis in the presence of uncer-
              tain inputs. We shall therefore make use of methods based on exploring
              the space of the input factors, based on the consideration that a handful
              of data points judiciously thrown into that space is far more effective, in
              the sense of being informative and robust, than estimating derivatives at
              a single data point in the centre of the space. In this book, when we use
              derivatives, or rather incremental ratios such as Yj Xi + Xi  − Yj Xi / Xi ,
              we will normally compute them at a set of different points in the space of
              the input factors, in order to obtain an average response of Yj when moving



                                                         Exhibit 9                                   208
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                 filed 02/11/20           PageID.41278 Page 13

              12                                     INTRODUCTION TO SENSITIVITY ANALYSIS

              a factor Xi of a step Xi at different points in the input space, i.e. for
              different values of X∼i .9
                However, in order to introduce the methods of sensitivity analysis, we
              shall start from derivatives, taking a very simple test case.


              1.2.2 A Test Model

              Imagine the model has a linear error-free form

                                                               
                                                               r
                                                       Y=            i Zi                                 (1.3)
                                                               i=1


              where the input factors are X =  1  2            r  Z1  Z 2  Zr .
                We have dropped the subscript j of the model output Y for simplicity.
              Model equation (1.3) has just a single output variable. Let us assume first
              that the ’s are fixed coefficients, so that the true (active) factors for model
              (1.3) are just the Z1  Z2    Zr . Y could be a composite indicator, for
              example a sustainability index or a greenhouse gas emission index, in which
              the ’s are the weights attached by experts to the individual Z-variables. For
              the sake of the example we consider the weights fixed, while the individual
              variables have been characterized as independent and distributed normally
              with mean zero, i.e.

                                          Zi ∼ N 0 Zi        i = 1 2      r                        (1.4)

                If the model were indeed a composite indicator with ‘standardized’ vari-
              ables10 all Zi ’s would be equally one.
                It is easy to verify (see the Exercises) that, given the Equations (1.3, and
              1.4), Y will also be normally distributed with parameters

                                                               
                                                               r
                                                        ȳ =         i z̄i                                (1.5)
                                                               i=1




                                                               
                                                               r
                                                    Y =              2 2
                                                                      i Zi                               (1.6)
                                                               i=1




               9
                Here, and in the following, X∼i denotes the vector of all factors but Xi .
              10
                Standardization of a variable is achieved by subtracting from the variable its sample mean
              and dividing the result by its standard deviation.



                                                         Exhibit 9                                   209
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                 filed 02/11/20           PageID.41279 Page 14

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   13

                For the sake of the example we would also like to assume that for this
              particular index the variables have been ordered from the less uncertain to
              the most uncertain, i.e.

                                                Z1 < Z2 <               <  Zr 

              and that the weights          ’s are all equal and constant:

                                            1   =   2   =      =      r   = constant                      (1.7)



              1.2.3 Scatterplots versus Derivatives

              Figure 1.6 shows the scatterplots Y Zi that we obtain by performing
              a Monte Carlo experiment with our model. As already mentioned (and
              described in more detail in Chapter 2), Monte Carlo methods are based
              on sampling factors’ values from their distribution. In most cases factors
              are assumed independent so that the samples are taken from the marginal
              distribution of each factor. An input sample is thus produced:
                                                    ⎡   1     1             1
                                                                                     ⎤
                                                z1     z2                     zr
                                             ⎢ 2       2                    2 ⎥
                                             ⎢ z1      z2                     zr ⎥
                                             ⎢                                       ⎥
                                           M=⎢                                       ⎥                    (1.8)
                                             ⎢ N −1 N −1                  N −1 ⎥
                                             ⎣ z1     z2                     zr      ⎦
                                                  N    N                    N
                                                z1     z2                     zr

              Computing Y for each row of matrix (1.8) using model (1.3) produces the
              desired output vector
                                             ⎡ 1 ⎤
                                                 y
                                             ⎢ y2 ⎥
                                             ⎢        ⎥
                                         Y=⎢          ⎥
                                             ⎢ N −1 ⎥                         (1.9)
                                             ⎣y       ⎦
                                                 yN

              where y1 is the value obtained by running Equation (1.3) with the input
                                         1 1      1
              given by the row vector z1  z2      zr , and so on for the other rows of
              matrix (1.8).
                With this sample of model input and output one can produce r scatter-
              plots by projecting in turn the N values of the selected output Y (assumed
              here to be a scalar) against the N values of each of the r input factors.
              These scatterplots can be used to investigate the behaviour of models.


                                                            Exhibit 9                                210
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                        ECF No. 487-9                        filed 02/11/20                PageID.41280 Page 15

              14                                               INTRODUCTION TO SENSITIVITY ANALYSIS

                                              a                                                             b
               40                                                               40

               30                                                               30

               20                                                               20

               10                                                               10

                0                                                                0

              −10                                                              −10

              −20                                                              −20

              −30                                                              −30

              −40                                                              −40
                 −5   −4   −3   −2       −1   0    1   2    3    4       5        −8   −6    −4        −2   0    2       4   6     8
                                              Z1                                                            Z2

                                              c                                                             d
               40                                                               40

               30                                                               30

               20                                                               20

               10                                                               10

                0                                                                0

              −10                                                              −10

              −20                                                              −20

              −30                                                              −30

              −40                                                              −40
                −10 −8     −6   −4       −2   0    2   4   6    8        10            −10        −5        0        5        10
                                              Z3                                                            Z4


              Figure 1.6 Scatterplots of Y versus Z1          Z4 . Which is the most influential
              factor? One can compare occupancy of quadrants I and III versus that of II and IV
              to decide where the positive linear relationship is stronger


                The scatterplots show that Y is more sensitive to Z4 than it is to Z3 , and
              that the ordering of the input factors by their influence on Y is

                                                           Z4 > Z3 > Z2 > Z1                                                 (1.10)

                 Such a conclusion can be drawn from Figure 1.6, as there is more shape
              (or a better pattern) in the plot for Z4 than for Z3 , and so on.
                 However, if we used the straightforward derivative of Y versus Zi for the
              sensitivity analysis, i.e. if we decided upon the relative importance of the
              Zi ’s using the measure
                                                                     p         Y
                                                                 SZi =                                                      (1.11)
                                                                               Zi
                                     p
              which gives SZi = i for Equation (1.3), we would have to conclude that
              all factors are equally important, based on Equation (1.7), irrespective of


                                                                    Exhibit 9                                            211
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                 filed 02/11/20           PageID.41281 Page 16

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   15

              the values in . This is clearly not reasonable. Note that we have used
              the superscript p for ‘partial derivative’ in Equation (1.11), and that the
              derivative is nonnormalized, i.e. it is based on the raw values of both
              input and output. Note also that the scatterplots in Figure 1.6 are more
              convincing than formula (1.11) as a sensitivity analysis tool. This is a rather
              general conclusion. Input/output scatterplots are in general a very simple
              and informative way of running a sensitivity analysis – we will use them
              often in this book, since they can provide an immediate visual depiction
              of the relative importance of the factors. For example, a scatterplot with
              little ‘shape’, e.g. plot Z1 in Figure 1.6, which presents a rather uniform
              cloud of points over the range of the input factor on the abscissa, is an
              almost sure sign that the parameter is less influential than factor Z4 . We say
              ‘almost’ because there are instances in which a bidimensional scatterplot
              can be deceiving, leading to type II errors (nonidentification of an influential
              factor).11 These are, however, very special cases, see Saltelli et al. (2004,
              pp. 160–161).
                 Most sensitivity analysis measures developed by practitioners aim to
              preserve the rich information provided by scatterplots in condensed format.
              The challenge for sensitivity analysis, in situations with many input factors,
              is how to rank the factors rapidly and automatically without having to look
              at many separate scatterplots. Another problem with scatterplots is that
              some uncertain factors might be sets, that is, groups of factors, and while
              compact sensitivity measures can be defined for sets, the sensitivities of sets
              cannot be visualized via simple two-dimensional scatterplots.12



              1.2.4 Sigma-normalized Derivatives

              Can we improve Equation (1.11) in such a way as to obtain a sensitivity
              measure that would rank the input factors consistently with Figure 1.6? A
              good possibility is
                                                                 Zi Y
                                                       SZi =                                            (1.12)
                                                                 Y Zi


              11
                 In sensitivity analysis, we refer to type I error when erroneously defining as impor-
              tant a noninfluential factor. Type II error occurs when we classify an important factor as
              noninfluential. It is nowadays common practice in modelling to include a third type of error:
              type III. This is typically a framing error, where right answers are sought for the wrong ques-
              tion. Sensitivity analysis is unable to help against type III errors. To make an example, if the
              range of plausible values for a factor taken as input for a sensitivity analysis is totally off the
              mark, the result of the sensitivity analysis will be of little help.
              12
                 In fact, one can force multidimensional scatterplots into a bidimensional plane by scanning
              the space of the input factors with a search curve. See Chapter 5.



                                                         Exhibit 9                                   212
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                             filed 02/11/20                   PageID.41282 Page 17

              16                                         INTRODUCTION TO SENSITIVITY ANALYSIS

                This derivative is normalized by the input–output standard deviations
              (hence the  in the superscript). Applied to model (1.3) this would
              give SZi = Zi /Y  i . Squaring this and comparing with the square of
              Y =        r
                          i=1
                                 2 2
                                 i Zi    (Equation (1.6) above) we obtain
                                                                                                            2
                                              
                                              r
                                                                                      2            Zi
                                    Y2   =          2 2
                                                     i Zi         and           SZi     =              i                     (1.13)
                                              i=1
                                                                                                  Y
                                                            2
              which gives Y2 = Y2            r
                                               i=1    SZi        , and finally

                                                             
                                                             r
                                                                             2
                                                                    SZi         =1                                            (1.14)
                                                             i=1

              Measure (1.12) is more convincing than measure (1.11), see Table 1.1: first,
              because the relative ordering of the Zi ’s now depends on both vectors, 
              and , just as it should; and second, because the sensitivity measures are
              neatly normalized to one.
                 Note that Equation (1.12) is a measure recommended for sensitivity
              analysis by a guideline of the Intergovernmental Panel for Climate Change
              (IPCC) (1999, 2000).


              1.2.5 Monte Carlo and Linear Regression

              Let us return briefly to the scatterplots of Figure 1.6. As mentioned, these
              are the result of a Monte Carlo simulation in which a matrix such as
                                           ⎡ 1       1      1
                                                                     ⎤
                                              z1     z2       zr
                                           ⎢ 2       2      2 ⎥
                                           ⎢ z1      z2       zr ⎥
                                           ⎢                         ⎥
                                     M=⎢                             ⎥              (1.15)
                                           ⎢ N −1 N −1    N −1 ⎥
                                           ⎣ z1     z2       zr      ⎦
                                                N    N      N
                                              z1     z2       zr


                         Table 1.1 Derivatives and normalized derivatives for the model
                         (1.3, 1.4), where r = 4,  = 2 2 2 2 and  = 1 2 3 4
                                                                                                                         2
                                                                    SZa i                                          SZi

                         Z1                                          2                                            0 036
                         Z2                                          2                                            0 14
                         Z3                                          2                                            0 31
                         Z4                                          2                                            0 56



                                                                  Exhibit 9                                                213
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                 filed 02/11/20           PageID.41283 Page 18

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   17

              has been fed into model (1.3) to produce the desired output vector
                                                            ⎡    ⎤
                                                           y1
                                                        ⎢ y2 ⎥
                                                        ⎢        ⎥
                                                      Y=⎢        ⎥
                                                        ⎢ N −1 ⎥                                       (1.16)
                                                        ⎣y       ⎦
                                                          yN

              where y1 is the value obtained running Equation (1.3) with the input given
                                      1 1      1
              by the row vector z1  z2         zr , and so on for the other rows of the
              matrix.
                Note that N is the size of the Monte Carlo experiment (N = 1000 in
              Figure 1.6). N corresponds to the number of times we have computed
              Equation (1.3). In a sensitivity analysis experiment we shall have in general,
              instead of Equation (1.3), a computer program that calculates Y . Running
              the program to obtain a vector as Equation (1.9) is customarily the most
              expensive part of the analysis in terms of computer time, as the model may
              be complicated, while the sensitivity analysis measures are easy to compute.
              Thus N is referred to as the cost of the analysis. Note that computer
              time is not to be confused with analysis time. A derivation of the factors’
              uncertainty distribution such as Equation (1.4) is in practice the most time-
              consuming and financially expensive part of an analysis, especially when
              this is based on formal elicitation of expert opinion (Helton et al., 2006;
              see also Saltelli et al., 2000, pp. 101–152).
                Note also that care has to be taken so that each column
                                                                1
                                                             z1
                                                              2
                                                             z1

                                                                N
                                                             z1

              in matrix (1.8) is a sample from the respective distribution Zi ∼ Nz̄i  Zi . In
              general, and unless otherwise specified, we assume that the input factors are
              independent of each other, so that each one can be independently sampled
              from its marginal distributions (Equation (1.4) in the present examples).
                 As mentioned above, analysts would like to summarize the results in plots
              such as Figure 1.6 with a single number per scatterplot. This is, after all,
              what a sensitivity measure is intended to do. The most popular method
              for this is to try a simple linear regression on the data of matrix (1.8) and
              vector (1.9), of the form

                                                                  
                                                                  r
                                                                             i
                                                  yi = b0 +           bZj zj                          (1.17)
                                                                  j=1



                                                         Exhibit 9                                   214
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                   filed 02/11/20         PageID.41284 Page 19

              18                                      INTRODUCTION TO SENSITIVITY ANALYSIS

              where the coefficients b0  bZj are determined by least-square computation,
              based on the squared differences between the y-values produced by the
              regression (meta)model13 and the actual model output produced by the
              Monte Carlo simulation. Because the points have been generated using a
              linear model, we expect that the linear regression will re-discover it, i.e.
              we would expect that b̂0  0 b̂Zi  i  i = 1 2       r, where the symbol 
              means that this is what we would obtain if N were large enough and the
              hat denotes estimates as in standard usage.
                  Results for the points in Figure 1.6 (N = 1000) are given in Table 1.2.14
                  All available software for regression analysis will compute not only
              b̂0  b̂Zi , but also their standardized equivalents ˆ Zi = b̂Zi Zi /Y . The ’s
              are known as standardized regression coefficients (sometime indicated with
              their initial as SRC), and are in general more widely used than the raw
              regression coefficients b’s. For our model (1.3), the regression coefficients,
              again for N tending to infinity, will tend to

                                             ˆ Zi = b̂Zi Zi /Y        i zi /Y                      (1.18)

              Comparing this formula with that previously obtained for the -normalized
              derivatives, i.e. SZi = Zi /Y  i , we can conclude that in the special case
              of our model (1.3) the two measures of sensitivity coincide:

                                               ˆ Zi = SZi     for model (1.3)                          (1.19)


                     Table 1.2 Linear regression coefficients and standardized coefficients
                     for the model of Equations (1.3), (1.4), where r = 4,  = 4 3 2 1
                     and  = 2 2 2 2, N = 1000

                                           b              2Zi            SZi Analytic (see Exercises)

                     Intercept             0
                     Z1                    2              0 034                       0.03
                     Z2                    2              0 14                        0.13
                     Z3                    2              0 31                        0.3
                     Z4                    2              0 53                        0.53



              13
                 Metamodels are surrogate models which are built to substitute for computationally inten-
              sive simulation models. Metamodels can be built with a variety of strategies (e.g. simple
              linear regression as discussed above) and purposes (e.g. to perform a sensitivity analysis). See
              Chapter 5.
              14
                 The results in Table 1.2 have been obtained with a simple piece of software for regression
              analysis. Yet, as explained in the next chapter, given that our model (1.3, 1.4) is linear, and
              the model does not contain any error term, we could have computed exact (analytic) values
              of the regression coefficients using only five runs and then applying the Kramer formula for a
              system of five equations (runs) in the five unknowns b0      b4 .



                                                              Exhibit 9                              215
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                       filed 02/11/20     PageID.41285 Page 20

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   19

              As a result it will also be true for the ’s that
                                                        r 
                                                                        2
                                                                 ˆ Zi        =1                         (1.20)
                                                        i=1

              when the model is linear.
                The fact that the two measures coincide for our model can be generalized
              only to linear models and no further. If the model is nonlinear, the two
              measures will be different. Yet the ’s will be a more robust and reliable
              measure of sensitivity even for nonlinear models. First of all, the ’s are
              multidimensionally averaged measures. Unlike SZi , which is computed at
              the midpoint of the distribution of Zi while keeping all other factors fixed at
              their midpoint, ˆ Zi is the result of an exploration of the entire space of the
              input factors – the limit being in the dimension N of the sample. For small
              N and large r, however, the ’s will be rather imprecise. Even in sensitivity
              analysis there is no such thing as a free meal, and one cannot expect to have
              explored a high-dimensionality space with a handful of points. Nevertheless
              a handful is better than just one. Statistical significance tests are available
              for the ’s, so that the analysts
                                               can 2 at least know the extent of the problem.
              Finally, by computing r          ˆ Z
                                                i=1    or a related statistic, one will obtain a
                                                          i

              number, in general less than one, equal to the fraction of linearity of the
              model. More precisely, this number – known as the model coefficient of
              determination, and written as R2Y – is equal to the fraction of the variance
              of the original data which come from our model (Equations 1.3, 1.4, in
              this case), which is explained by the regression model of Equation (1.17).
              Again, this fraction should be equal to one for our model; however, to
              give a different example, if R2Y were instead to be of the order of 0.9, then
              the model would be 90% linear and one could use the ’s for sensitivity
              analysis, at the risk of remaining ignorant of some 10% of the variance of
              the problem.15
                Note that
                                    r       2     r 
                                                                    2
                                         ˆ Zi = 1 =     b̂Zi Zi /Y               (1.21)
                                         i=1                          i=1

              so that
                                               r 
                                                                2
                                                      b̂Zi Zi        = Y2 = VY                      (1.22)
                                               i=1

              where VY  indicates the variance of Y . Equation (1.22) is to highlight that
              both Equations (1.12) and (1.20) are variance decomposition formulas. As a


              15
                This discussion holds for linear regression. More sophisticated metamodelling techniques
              which can overcome these shortcomings are described in Chapter 5.



                                                              Exhibit 9                              216
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41286 Page 21

              20                                     INTRODUCTION TO SENSITIVITY ANALYSIS

              sensitivity analysis tool, these formulas allow us to decompose the variance
              of the model output, taken as a descriptor of output uncertainty. Although
              most practitioners tend to agree on this usage of variance as a proxy for
              uncertainty, one should remember that the two things are not identical. For
              example, a measure of uncertainty could be defined on the basis of entropy
              of model output (see Saltelli et al., 2000, pp. 56–57). In this book we shall
              use variance decomposition schemes for sensitivity analysis whenever the
              setting of the analysis allows it.
                 Wrapping up the results so far, we have seen formulas for decomposing
              the variance of the model output of interest according to the input factors.
              Yet we would like to do this for all models, independently of their degree
              of linearity; that is, we would like to be able to decompose the variance of
              Y even for models with a low R2Y . We want to find what is referred to in
              the literature as a ‘model-free’ approach. One such ‘model-free’ sensitivity
              measure is based on averaged partial variances, which we now move on to
              describe along two separate lines.




              1.2.6 Conditional Variances – First Path

              We have a generic model


                                                 Y = fX1  X2          Xk                            (1.23)


              like model (1.3) above. Each X has a nonnull range of variation or uncer-
              tainty and we wish to determine what would happen to the uncertainty of
              Y if we could fix a factor. Imagine that we fix factor Xi at a particular value
              xi∗ . Let VX∼i Y  Xi = xi∗  be the resulting variance of Y , taken over X∼i (all
              factors but Xi ). We call this a conditional variance, as it is conditional on
              Xi being fixed to xi∗ . We would imagine that, having frozen one potential
              source of variation (Xi ), the resulting variance VX∼i Y  Xi = xi∗  will be less
              than the corresponding total or unconditional variance VY . One could
              therefore conceive of using VX∼i Y  Xi = xi∗  as a measure of the relative
              importance of Xi , reasoning that the smaller VX∼i Y  Xi = xi∗ , the greater
              the influence of Xi . There are two problems with this approach. First, it
              makes the sensitivity measure dependent on the position of point xi∗ for
              each input factor, which is impractical. Second, one can design a model that
              for particular factors Xi and fixed point xi∗ yields VX∼i Y  Xi = xi∗  > VY ,
              i.e. the conditional variance is in fact greater than the unconditional (see the
              Exercises at the end of this chapter). If we take instead the average of this
              measure over all possible points xi∗ , the dependence on xi∗ will disappear.


                                                         Exhibit 9                                   217
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41287 Page 22

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   21

              We write this as EXi VX∼i Y  Xi  . This is always lower or equal to VY ,
              and in fact:

                                  EXi VX∼i Y  Xi  + VXi EX∼i Y  Xi  = VY                         (1.24)

                Hence a small EXi VX∼i Y  Xi  , or a large VXi EX∼i Y  Xi  , will
              imply that Xi is an important factor. Note that, by Equation (1.24),
              VXi EX∼i Y  Xi  ≤ VY . The conditional variance VXi EX∼i Y  Xi  is
              called the first-order effect of Xi on Y and the sensitivity measure:

                                                        VXi EX∼i Y  Xi 
                                                 Si =                                                    (1.25)
                                                             VY 

              is known as the first-order sensitivity index of Xi on Y . Si is a number
              always between 0 and 1.16 A high value signals an important variable. And
              vice versa? Does a small value of Si flag a nonimportant variable? We leave
              this question for later and move directly on to the second path for Si .



              1.2.7 Conditional Variances – Second Path

              Let us go back to the scatterplots of Figure 1.6. We have said before that
              what identifies an important factor is the existence of ‘shape’ or ‘pattern’
              in the points, while a uniform cloud of points is a symptom (though not a
              proof) of a noninfluential factor. What, then, constitutes shape? We could
              say that we have a pattern when the distribution of Y -points over the
              abscissa, i.e. over the factor Xi , is nonuniform. In other words, if the Xi axis
              is cut into slices, does one see differences in the distribution of Y -points over
              the slices (Figure 1.7)? Does the mean value of Y in each slice vary across
              the slices (Figure 1.8)? From Figure 1.7 (which is the same as Figure 1.6,
              with the addition of ‘slices’) and Figure 1.8 we can see that factor Z4 is
              more influential than Z1 , and that the ordering of factors by importance
              is Z4 > Z3 > Z2 > Z1 , according to how much the mean value of Y varies
              from one slice to another.
                 We thus suggest as a sensitivity measure the quantity:

                   Variation over the slices of the expected value of Y within each slice.


              16
                 Here and in the following we shall tend to use the synthetic notation Si when the factors
              considered are labelled X, while we use the lengthier notation, e.g SZi or S i , when the factor
              has a symbol different from X.



                                                         Exhibit 9                                   218
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                     ECF No. 487-9            filed 02/11/20                PageID.41288 Page 23

              22                                         INTRODUCTION TO SENSITIVITY ANALYSIS

                                          a                                                  b
               40                                                 40

               30                                                 30

               20                                                 20

               10                                                 10

                  0                                                  0
              Y




                                                                 Y
              −10                                                −10

              −20                                                −20

              −30                                                −30

              −40                                                −40
                              −3.04




                                      −1.26
                                      −0.84
                                      −0.52
                                      −0.23
                                       0.00
                                       0.23
                                       0.44
                                      0.867
                                      1.262




                                                                          −6.09




                                                                                     −2.58
                                                                                             −1.62
                                                                                             −0.97
                                                                                             −0.38
                                                                                              0.13
                                                                                              0.64
                                                                                              1.11
                                                                                              1.76
                                                                                                         2.678
                                          Z1                                                 Z2

                                          c                                                  d
               40                                                 40

               30                                                 30

               20                                                 20

               10                                                 10

                                                                     0
                                                                 Y




                  0
              Y




              −10                                                −10

              −20                                                −20

              −30                                                −30

              −40                                                −40
                                                                           −10.7



                                                                                    −5.6
                                                                                    −3.7
                                                                                    −2.4
                                                                                   −1.32
                                                                                   −0.39
                                                                                    0.64
                                                                                                  2.93
                                                                                                  4.61
                      −9.17




                                      −3.39
                                      −2.32
                                      −1.34
                                      −0.59
                                       0.14
                                       0.99
                                       1.78
                                       2.61
                                                  4.03




                                          Z3                                                 Z4


                                      Figure 1.7 Cutting the scatterplots into slices


              Taking the limit of this for very thin slices we rediscover VXi EX∼i Y  Xi  .
              Note indeed that the expected value of Y over a very thin slice corre-
              sponds to keeping Xi fixed while averaging over all-but-Xi , which is exactly
              EX∼i Y  Xi . The variance operator is also easily understood.
                The issue of cutting the scatterplot into slices will be taken up again in
              Chapter 5 in the context of metamodelling, at which point a useful approxi-
              mation of the function expectation value in the slices will be introduced. We
              anticipate here that EX∼i Y  Xi  will be the best predictor of Y based on Xi .


              1.2.8 Application to Model (1.3)

              Having defined the new sensitivity measure Si we are eager to apply it
              to our model of Equation (1.3). It will come as no surprise that for our
              well-behaved, linear model we obtain


                                                           Exhibit 9                                     219
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41289 Page 24

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   23

                                         a                                                 b
                             15                                              15
                             10                                              10
                              5                                               5
               Means of Y




                                                                Means of Y
                              0                                               0
                             −5                                              −5
                            −10                                              −10
                            −15                                              −15
                            −20                                              −20
                            −25                                              −25
                                    Slices for Z1                                     Slices for Z2


                                         c                                                 d
                            15                                               15

                            10                                               10

                             5                                                5
                                                                Means of Y
              Means of Y




                             0                                                0
                            −5                                               −5
                            −10                                              −10
                            −15                                              −15
                            −20                                              −20
                            −25                                              −25
                                    Slices for Z3                                     Slices for Z4


              Figure 1.8        and taking the average within each slice. Looking at the ordinate,
              it is clear that Z3 and Z4 control more variation than Z1 and Z2


                                                     VZi EZ∼i Y  Zi 
                                             SZi =                      = 2Zi                           (1.26)
                                                          VY 
              (See Table 1.2 for a comparison between 2Zi and the analytic value of
              SZi .) The identity of Equation (1.26) holds for linear models, as we would
              expect given that SZi is a model-free generalization of 2Zi . For nonlinear
              models the two measures will differ, as we shall see in a moment. Another
              important difference between SZi and 2Zi is that while ri=1 2Zi = 1 only
              for linear models, the relationship ri=1 SZi = 1 holds for a larger class: that
              of additive models. By definition, a model is additive when it is possible
              to separate the effects of its input variables in a variance decomposition
              framework. For example, Y = i Zi2 is a nonlinear, additive model in the
                        
              Z’s; Y = i Zi is nonlinear and nonadditive.
                 For nonadditive models the first-order terms do not add up to one,
              i.e. ri=1 SZi ≤ 1. This is also how nonadditive models are defined. We
              shall turn to this presently, after first discussing the need for ‘settings’ in
              sensitivity analysis.


                                                         Exhibit 9                                    220
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41290 Page 25

              24                                     INTRODUCTION TO SENSITIVITY ANALYSIS

              1.2.9 A First Setting: ‘Factor Prioritization’

              Experience shows that a poor definition of the objective of the sensitivity
              analysis (i.e. the reason we are investigating the importance of the factors,
              and indeed what we mean by ‘importance’) can lead to confused or incon-
              clusive results. There are many statistics which can be used for sensitivity
              analysis, and one can easily imagine a table showing for each uncertain
              factor a battery of statistical measures defining the factor’s importance. In
              general, each measure of sensitivity will produce its own ranking of factors
              by importance. Since this is the case, how can we tell which factor is impor-
              tant? To avoid this kind of confused result, it is in the analyst’s best interests
              to define beforehand what definition of a factor’s importance is relevant
              for the exercise in question. We call this a ‘setting’ (Saltelli et al., 2004,
              pp. 49–56). A setting is a way of framing the sensitivity quest in such a way
              that the answer can be confidently entrusted to a well-identified measure.
              By way of example, we describe here the Factor Prioritization (FP) setting.
                 In this setting one assumes that all factors, e.g. all Z’s in Equation (1.3),
              have a true, albeit unknown value.17 Ideally all factors could be ‘discovered’
              by the appropriate experiments. If all experiments have the same cost, our
              quest or venture is to identify which factor, once ‘discovered’ and fixed at
              its true value, would reduce VY  the most.
                 One way to answer this question would be to determine or discover the
              value of the factors, for example, through more measurements. Yet if we
              were to do this we would have gone beyond uncertainty and sensitivity
              analyses. The challenge, therefore, is to identify the appropriate factors
              before any of them are measured or discovered, i.e. when the value to
              which each factor should be fixed is unknown. This suggests that a good
              contender for the title of ‘most influential factor’ would be that factor which,
              on average, once fixed, would cause the greatest reduction in variance.
              ‘On average’, in this case, means that we must average the fixing of the
              factor over the distribution of the factor itself. It is straightforward to
              see that in this setting EXi VX∼i Y  Xi  is the measure to use. The lower
              EXi VX∼i Y  Xi  , and hence the higher VXi EX∼i Y  Xi  , the more probable
              it is that factor Xi is the factor that one should measure first in order to
              reduce the variance most. We have thus linked the FP setting to a measure,
              the first-order sensitivity index Si . This is a gamble, as we do not know


              17
                 In most circumstances one will have factors susceptible of determination, for which
              a true unknown value can be hypothesized (e.g. the failure rate of a component type,
              the value of an activation energy for a chemical reaction), as well as factors intrinsically
              uncertain (the time of failure of a specific component, the wind direction at a given time
              and location). These are termed epistemic and stochastic uncertainties respectively. For
              the purpose of illustrating the setting it is convenient to imagine all factors epistemically
              uncertain.


                                                         Exhibit 9                                   221
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20               PageID.41291 Page 26

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   25

              the position of the true value of a factor over its distribution. Someone
              actually measuring a given factor could still beat our sensitivity analysis-
              based guess and reduce the variance by more than we have guessed, or
              reduce the variance using a factor other than the one we identified via
              sensitivity analysis.


              1.2.10 Nonadditive Models

              In order to gain confidence with nonadditivity in models, we return to the
              input for our elementary model (1.3), Y = ri=1 i Zi , and complicate it by
              allowing both the Z’s and the ’s to become factors – the ’s are no longer
              constants. We do this to generate a nonadditive model, as we shall see
              presently. The additivity of a model depends upon the characteristics of its
              input factors, so that it is sufficient to change a constant of the model into a
              factor in order to change the model from additive to nonadditive, although
              the model is left unchanged in the form (1.3). Our input description becomes

                                  Zi ∼ Nz̄i  Zi       z̄i = 0
                                          ¯                ¯ i = ic        i = 1 2        r           (1.27)
                                    i ∼ N i   i 


                The distribution of the Z’s remains unchanged, while the ’s, so far
              constant, become input factors with normal distribution. Their mean is not
              zero as it is for the Z’s, but rather some number other than zero – we shall
              explain why in the Exercises at the end of this chapter. For the sake of
              the example we have made the means of the ’s nonequivalent and equal
              in value to the product of the integer i (used as counter) and a positive
              constant c. This is simply a way to make the means of the ’s increase, so
              that Equation (1.7) is no longer true. Instead

                                                    ¯1< ¯2<             ¯r                               (1.28)

              The input factors for the analysis are

                                      X = Z1  Z2          Zr     1     2       r                (1.29)

              and the total number of factors is k = 2r. We now perform another Monte
              Carlo experiment, sampling both the Z’s and the ’s from their respective
              distributions in Equation (1.27). Remember that we assume all factors inde-
              pendent, so each factor is sampled from its marginal distribution with no
              consideration of where the other factors are sampled. How the Monte Carlo
              sample is used to produce estimates Ŝi of the first-order sensitivity measures
              Si is explained later in this book (see Chapter 4). We anticipate the results


                                                         Exhibit 9                                   222
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                           filed 02/11/20                 PageID.41292 Page 27

              26                                            INTRODUCTION TO SENSITIVITY ANALYSIS

                            Table 1.3 First-order indices Si (analytic) and squared
                            standardized regression coefficient 2i for model (1.3, 1.27),
                            where r = 4, c = 05,  = 1 2 3 4 for both i and Zi , and
                            N = 40000 for the regression analysis. Such a large sample
                            was used to show the convergence between Si and 2i

                                                                         Si                                2i

                            Z1                                   0 0006                                    0
                            Z2                                   0 009                                     0.01
                            Z3                                   0 046                                     0.05
                            Z4                                   0 145                                     0.14
                              1                                  0                                         0
                              2                                  0                                         0
                              3                                  0                                         0
                              4                                  0                                         0



              in Table 1.3, where the squared standardized regression estimates ˆ 2 are
              also reported for comparison.
                 It is evident from Table 1.3 that while ŜZi are still greater than zero, the
              Ŝ i are practically zero. Furthermore

                                             
                                             k                  
                                                                r                   
                                                                                    r
                                                   ŜXi =             ŜZi +              Ŝ   i
                                                                                                   <1              (1.30)
                                             i=1                i=1                 i=1


                 We had already anticipated that for a nonadditive model the sum of the
              first-order indices would be less than one.
                 However, it might seem puzzling that the         input factors seem to have
              no influence. In fact, it is not difficult to understand why S i must be zero
              (Figure 1.9).
                 Let us go back to our definition of Si , Equation (1.25):

                                                             VXi EX∼i Y  Xi 
                                                  Si =                                                            (1.31)
                                                                          VY 

              and let us compute it for                i,
                                                                                                    
                                                            V    i
                                                                      EX∼ Y                      i
                                                       =
                                                                                i
                                              S                                                                    (1.32)
                                                   i
                                                                              VY 

              We focus on the inner expectation EX∼ Y  i  which we now have to write
                                                      i
              explicitly as EX∼ Y  i = ∗i  in order to remind ourselves that we have
                                i
              fixed i .



                                                                Exhibit 9                                         223
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20             PageID.41293 Page 28

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   27


                                                     Y


                                                                          ωi∗




                                                                                     Zi




                                  Figure 1.9 Y versus Zi for fixed values of X∼Zi



                 Note that EX∼ now means that the mean is taken over all Zj ’s, including
                                  i
              Zi , and over all j ’s but i .
                 Figure 1.9 shows the plot of Y versus Zi for a fixed nonzero value of ∗i
              of input factor i in the case that all the remaining j ’s, with j = i, are
              fixed to zero. This straight line will be shifted up or down vertically when
              the j ’s, with j = i, are fixed to values other than zero.
                 Positive and negative values of Y will hence be equally probable and
              equally distributed, so that EX∼ Y  i = ∗i  will be zero. Figure 1.10
                                                   i
              shows how this emerges from Monte Carlo generated scatterplots of Y
              versus Zi and Y versus i . It is clear that if EX∼ Y  i = ∗i  is zero for
                                                                    i
              any value ∗i , its variance over all possible values of ∗i will also be zero,
              so that both V i EX∼ Y  i  and S i will be zero for all factors i .
                                      i
                 We now understand that the measure S i is zero, but we retain the belief
              that factors i should have some influence, especially since this is suggested
              by the conical pattern evident in Figure 1.10. It seems therefore that there
              may be a problem with our sensitivity measure. A regression coefficient
              ˆ i would produce a straight horizontal line through the horizontal conical
              plot of Y versus i in Figure 1.10. However, it is clear from the shape of
              this plot that variable j is influential. A possible interpretation is that ˆ i
              fails as a sensitivity measure in this case. Does the fact that S i is zero imply
              that also S i fails?
                 Indeed it is unfair to say that  i fails in Figure 1.10.  i is a linear
              measure, so clearly it should not be used on a nonlinear model. S i , however,
              is a model-free measure, and must be applicable to nonlinear models. Indeed
              this is the case, and we can say that if S i is zero, this means that i has
              no effect on Y ‘at the first order’ (recall that we have thus far discussed
              first-order sensitivity indices). The reader familiar with experimental design


                                                         Exhibit 9                                   224
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                     ECF No. 487-9               filed 02/11/20            PageID.41294 Page 29

              28                                     INTRODUCTION TO SENSITIVITY ANALYSIS

                                                                   a
                          150


                          100


                             50


                             0
                         Y




                          −50


                         −100


                         −150
                            −15            −10          −5         0          5         10         15
                                                                   Z4
                                                                   b
                           150


                           100


                             50


                              0
                         Y




                           −50


                         −100


                         −150
                                  0    2     4      6         8    10    12       14   16    18    20
                                                                   Ω4


              Figure 1.10 Scatterplots of Y versus Z4 and versus 4 for model (1.3, 1.27), at
              sample size N = 1000. The first-order sensitivity index for Z4 is greater than zero
              while that for 4 is zero




                                                             Exhibit 9                               225
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20                  PageID.41295 Page 30

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   29

              will already have guessed that the effect of i must be captured by some
              higher-order effect, as we now proceed to discuss.



              1.2.11 Higher-order Sensitivity Indices

              We continue our game with conditioned variances by playing with two
              factors instead of one. Take for instance
                                                     VEY  Zi  Zj 
                                                                                                        (1.33)
                                                          VY 

              with i = j. We have dropped the indices of both the E and V operators.
              Indeed we do not need them if we accept the convention that the argument
              conditioning the inner operator, Zi  Zj in this case, is also the set over which
              we apply the outer operator, i.e. the variance is taken over Zi  Zj (we should
              have written VZi Zj ). By default, the inner operator, the average E, must
              be taken over all-but-Zi  Zj . What would happen if we could compute
              (1.33), with i = j, and compare it with the corresponding measure for the
              individual factors Zi  Zj ? We would observe that

                                      VEY  Zi  Zj 
                                                         = SZi + SZj           for       i = j         (1.34)
                                           VY 

              while
                                                  VEY  i          j 
                                                                             = 0                        (1.35)
                                                       VY 
              and
                                             VEY  Zi       i 
                                                                      > S Zi + S                         (1.36)
                                                  VY                               i



                We anticipate from Chapter 4 that, given two generic factors Xi  Xj , the
              following result holds:

                                           VEY  Xi  Xj  = Vi + Vj + Vij                           (1.37)

              where

                                            Vi = VEY  Xi 
                                            Vj = VEY  Xj                                            (1.38)
                                           Vij = VEY  Xi  Xj  − Vi − Vj


                                                         Exhibit 9                                   226
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                  ECF No. 487-9                  filed 02/11/20               PageID.41296 Page 31

              30                                     INTRODUCTION TO SENSITIVITY ANALYSIS

              The term Vij is the interaction term between factors Xi  Xj . It captures that
              part of the response of Y to Xi  Xj that cannot be written as a superposition
              of effects separately due to Xi , and Xj . Recalling our previous examples of
                                                                    
              Y = i Zi2 (a nonlinear, additive model) and Y = i Zi (nonlinear, nonad-
              ditive), the latter model will have nonzero second-order terms such as Vij ,
              while the former model will not.
                 Looking at Equations (1.37, 1.39) and remembering that for our model all
              S i are zero, we are now ready to grasp the results of Equations (1.34–1.36)
              (see also Table 1.4).

              • Equation (1.34) holds because the interaction term between Zi and Zj is
                zero, which is evident from the form of Equation (1.3).
              • Equation (1.35) holds because the S i and S j as well as their interaction
                term are zero.
              • Equation (1.36) can be rewritten as

                                          VEY  Zi      j 
                                                                  = SZi + S i + SZi  i 
                                               VY 

                   where S i = 0, SZi  i = VZi  i /VY  and the term VZi               i
                                                                                               is the only type of
                   nonzero second-order term in model (1.3).

              If we now sum all the nonzero first-order and and second-order terms we
              get


                           Table 1.4 First- and second-order indices for model (1.3,
                           1.27, analytic), where r = 4, c = 05,  = 1 2 3 4 for both
                           i and Zi

                           Factor        Si  Sij     Factor           Sij      Factor             Sij

                             Z1         0 0006        Z1  2         0          Z3    3          0 183
                             Z2         0 009         Z1  3         0          Z3    4          0
                             Z3         0 046         Z1  4         0          Z4    1          0
                             Z4         0 145         Z2  Z3        0          Z4    2          0
                               1        0             Z2  Z4        0          Z4    3          0
                               2        0             Z2  1         0          Z4    4          0 578
                               3        0             Z2  2         0 036       1    2          0
                               4        0             Z2  3         0           1    3          0
                           Z1  Z2      0             Z2  4         0           1    4          0
                           Z1  Z3      0             Z3  Z4        0           2    3          0
                           Z1  Z4      0             Z3  1         0           2    4          0
                           Z1  1       0 002         Z3  2         0           3    4          0




                                                         Exhibit 9                                        227
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                   ECF No. 487-9                     filed 02/11/20                PageID.41297 Page 32

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                               31

                                                       
                                                       r
                                                             SZi + SZi       i
                                                                                 =1                                 (1.39)
                                                       i=1

                This means that even for a nonadditive model we have found a
              way to recover (that is, to understand) 100% of the variance of Y .
              Thus variance-based sensitivity measures provide a theoretical framework
              whereby – provided one has the patience to compute all interaction terms –
              one can achieve a full understanding of the model’s sensitivity pattern.
              Patience is indeed required, as in principle a model can have interactions
              of even higher order. Again anticipating one result from Chapter 4, a full
              analysis of a model with k factors is composed of
                                                          
                                    Si +             Sij +                  Sijl +       + S123    k   =1           (1.40)
                                i          i   j>i           i    j>i l>j


                 Model (1.3) can only have nonzero terms up to the second order, and this
              can be seen ‘by inspection’, as the structure of the model is very simple. In
              practical applications the subject model of our analysis will be a computer
              program, and the only way to ascertain whether an interaction exists or not
              will be to estimate it numerically. The problem is that the series development
              of Equation (1.40) has as many as 2k − 1 terms. For k = 3 this gives just 7
              terms, i.e. S1  S2  S3 S12  S23  S13  S123 ; for k = 10 it gives 1023, too many to
              look at in practice.
                 In fact, the variance-based analysis can help us in these circumstances, by
              computing for each factor a ‘total effect’ term, which we describe next.


              1.2.12 Total Effects

              What is a total effect term? Let us again use our extended model
              (1.3, 1.27), and ask what we would obtain if we were to compute
              V E Y  X∼ i /VY . We are conditioning now on all factors but i . In
              other words

              VEY X∼ i         V E Y          1     2            i−1     i+1         r  Z 1  Z2      Zr 
                                =
                    VY                                                         VY 
                                                                                                                    (1.41)

                By analogy with our discussion of second-order terms, Equation (1.41)
              should include all terms of any order that do not include factor i . As the
              sum of all possible sensitivity terms must be 1, the difference




                                                                 Exhibit 9                                         228
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                     filed 02/11/20             PageID.41298 Page 33

              32                                       INTRODUCTION TO SENSITIVITY ANALYSIS
                                                                                 
                                                                VEY X∼ i 
                                                       1−
                                                                    VY 

              must be made up of all terms of any order that include i . For our model,
              which has only first- and second-order terms, this gives

                                                           
                                       VEY X∼ i 
                                  1−                            = S i + SZi           (See Table 1.5)    (1.42)
                                           VY                               i




               To consider a different example, for a generic three-factor model, one
              would have
                                                          
                                          V E Y  X−1 
                               ST 1 = 1 −                    = S1 + S12 + S13 + S123                     (1.43)
                                               VY 

              and

                                               ST 2 = S2 + S12 + S23 + S123
                                               ST 3 = S3 + S13 + S23 + S123 

              where STi denotes the total effect of factor Xi . We recall that we tend to
              use the synthetic notation (Si  STi  Vi  Sij ) when the factors considered are
              labelled X, while we use the lengthier notation (SZi  STZi  V i  SZi i ) when
              the factor has a symbol other than X.



                                         Table 1.5 First-order and total effects
                                         for model (1.3, 1.27, analytic), where
                                         r = 4, c = 05,  = 1 2 3 4 for both
                                         i and Zi

                                                       Si                                STi

                                         Z1        0 0006                   Z1         0.003
                                         Z2        0 009                    Z2         0.045
                                         Z3        0 046                    Z3         0.229
                                         Z4        0 145                    Z4         0.723
                                           1       0                          1        0.002
                                           2       0                          2        0.036
                                           3       0                          3        0.183
                                           4       0                          4        0.578




                                                                Exhibit 9                               229
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41299 Page 34

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   33

              We have argued in a series of works (Saltelli et al., 2004, and references
              therein) that a good, synthetic, though nonexhaustive characterization of
              the sensitivity pattern for a model with k factors is given by the total set
              of first-order terms plus the total effects. For a system with 10 factors this
              makes 20 terms rather than 1023.
                One last observation about the total effect terms is the following. For the
              algebraic rule already mentioned in Equation (1.24) we have

                                  EXi VX∼i Y  Xi  + VXi EX∼i Y  Xi  = VY 

              and hence
                                                 V E Y  X∼i  E V Y  X∼i 
                                    STi = 1 −                    =                                       (1.44)
                                                      VY             VY 

              Equipped with this new sensitivity measure, the total effect, we are now
              ready to introduce another useful ‘setting’ for sensitivity analysis.



              1.2.13 A Second Setting: ‘Factor Fixing’

              One use of sensitivity analysis is to simplify models. If a model is used
              systematically in a Monte Carlo framework, so that input uncertainties
              are always propagated through the output, it might be useful to ascertain
              which of the input factors can be fixed anywhere in their range of variation
              without appreciably affecting a specific output of interest Y . This could
              help to simplify a model in a greater sense, since we might be able to
              condense (lump) an entire section of our model if all factors entering that
              section are noninfluential. From the preceding discussion it will be clear
              that Si = 0 is a necessary but insufficient condition for fixing factor Xi .
              This factor might be involved in interactions with other factors such that,
              although its first-order term is zero, there might be nonzero higher-order
              terms. This is exactly what happened with our factors i in the model (1.3,
              1.27).
                 Imagine now that a factor Xi is truly noninfluential. Let us compute
                                ∗                                 ∗
              VXi Y  X∼i = x∼i  , where we have fixed a point x∼i in the multidimensional
                                                                                 ∗
              space X∼i . If factor Xi is noninfluential, then VXi Y  X∼i = x∼i   must be
              zero, as the value of Y is totally determined by X∼i and there will be
              no variance over Xi . Averaging over non-Xi will not change the result,
              so that EX∼i VXi Y  X∼i  must be zero as well. Based on our convention
              of not indicating the conditioning argument, we can also write this as
              E V Y  X∼i  = 0. These considerations prove that if Xi is noninfluential,
              then STi = 0 by Equation (1.44) above.


                                                         Exhibit 9                                   230
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41300 Page 35

              34                                     INTRODUCTION TO SENSITIVITY ANALYSIS

                 Conversely, if STi = 0 for factor Xi , then E V Y  X∼i  = 0. As the vari-
              ance can only be a positive number, the fact that the mean E V Y  X∼i 
                                                   ∗                                         ∗
              is zero implies that V Y  X∼i = x∼i   is identically zero for any value of x∼i ,
              which proves that Xi is noninfluential – there is no point in the hyperspace
              of X where Xi has an effect. This demonstrates that STi = 0 is a necessary
              and sufficient condition for Xi being noninfluential.
                 Note that the model simplification underpinned by the ‘factor fixing’
              setting can become very important when models need to be audited, for
              example in the face of a scientific controversy or for use in policy assessment.
              In these situations one might wish to optimize the ‘relevance’ R of a model,
              defined as the ratio (Beck et al., 1997):


                        number of factors that truly induce variations in the output of interest
                   R=
                                            total number of factors in the model


                 This approach would guard against the criticism that an overly complex
              model was being used by one party to obfuscate or discourage investigation.
                 The concepts of parsimony or simplicity in the context of modelling
              are illustrated by the works of Peter C. Young (Young et al., 1996;
              Young, 1999a), who recommends the use of data-driven models, in which a
              minimum of parameters are inferred directly from the data, as an alternative
              to law-driven, usually overparametrized models. To give an example, the
              hydrogeology of a catchment area can be modelled with a complex model
              based on Darcy’s laws or with a low-order model based on direct interpreta-
              tion of precipitation and runoff time series. Such a parsimonious description
              of the system can also be thought of as a complement to a law-driven
              model. More generally, for models to be used in impact assessment or other
              regulatory settings, it might be advisable to have a back-of-the-envelope
              version of the general model for the purpose of negotiating assumptions
              and inferences with stakeholders. Sensitivity analysis may be instrumental
              in deriving such a simplified model.
                 The foregoing discussion of possible settings for sensitivity analysis allows
              us to make a few more observations on the rationale for sensitivity analysis.




              1.2.14 Rationale for Sensitivity Analysis

              Possible motivations for sensitivity analysis are:

              • Model corroboration. Is the inference robust? Is the model overly depen-
                dent on fragile assumptions?


                                                         Exhibit 9                                   231
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41301 Page 36

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   35

              • Research prioritization. Which factor is most deserving of further anal-
                ysis or measurement? ⇒ factor prioritization setting.
              • Model simplification. Can some factors or compartments of the model
                be fixed or simplified? ⇒ factor fixing setting.
              • Identifying critical or otherwise interesting regions in the space of the
                input factors. Identifying factors which interact and which may thus
                generate extreme values. This is important, for example in system
                reliability.
              • Prior to parameter estimation, to help set up the (actual or numerical)
                experiment in those conditions in which the sensitivity of the output to
                the factor to be estimated is the greatest.

                 To illustrate the last point, imagine that one has actual measurements
              against which to compare model predictions. Ideally, predictions and
              measurements can feed into an estimation step. Yet before this is done, it is
              worth investigating what drives, for instance, the sum of the squared differ-
              ences between model prediction and actual measurements. Only factors
              with this type of influence are good candidates for the estimation step. In
              this way the analyst can decide which experimental conditions are more
              interesting for the subsequent estimation (Saltelli et al., 2004, pp.151–191).
                 We have already mentioned that uncertainty and sensitivity analyses can
              be run in tandem to ascertain whether different policies (e.g. strategies to
              alleviate an environmental problem) are indeed different from one another
              when compared in the overall space of the uncertainties. An example of
              such an analysis is found in Saltelli et al. (2000 pp. 385–397).
                 It is worth noting in this case that high uncertainty in the inference is not
              synonymous with low quality in the resulting assessment. Though uncertain,
              the assessment might still allow policy A to be distinguished from policy B
              (implying high quality) while the opposite is also possible, i.e. that the model
              might not allow these options to be distinguished even with only moderate
              uncertainties in the inference (implying a low-quality assessment). On a
              similar ground, when confronted with a plurality of stakeholders’ views
              and beliefs as to how an issue should be tackled or framed, we may use
              sensitivity analysis to ascertain whether – within the latitude of the different
              framings and assumptions – we still can reach some robust inference, i.e. a
              high-quality assessment. We would call such an inference – or the resulting
              preferred policy – ‘socially’ robust, as it is compatible with such a plurality
              of viewpoints. On the contrary, we might find that the different framings
              give rise to such great latitude in the resulting inference that no robust
              policy can be identified.
                 Another general consideration with respect to the global, explorative
              nonparametric methods for the sensitivity analysis just described is that
              these have a better chance of being resilient towards type II errors than
              local (derivative-based) methods. The possibility of important factors


                                                         Exhibit 9                                   232
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                        filed 02/11/20           PageID.41302 Page 37

              36                                         INTRODUCTION TO SENSITIVITY ANALYSIS

              being overlooked or dangerous or critical combinations of input factors
              neglected decreases with the level of exploration of the space of the
              input factors (Farrell, 2007). The attention paid in global methods to
              interaction effects is also a protection against type II errors. In Saltelli
              et al. (2005) we show that, for even a relatively simple and well-
              studied chemical reactor system, global sensitivity analysis and attention
              to the interactions can lead to the identification of a larger ‘runaway’
              portion in the space of the input factors than could previously be
              identified.
                 Some of the motivations just described would demand being able to
              apportion uncertainty not only among factors, but also among sets of
              factors, for example to distinguish data uncertainty from experts’ uncer-
              tainty, system uncertainty from policy option uncertainty and so on. We
              offer a few tools for this in the following.



              1.2.15 Treating Sets

              An additional interesting feature of variance-based methods is that they
              allow for a concise treatment of the sensitivity of sets of factors. Referring
              again to model (1.3, 1.27), we can imagine computing a variance
              measure conditioned on a subset of the input factors, e.g. on the set ,
              S = V E Y   /V Y . From the description in the previous sections it
              is easy to understand that S will include all first-order terms related to
               plus second- and higher-order product terms including only members
              of . We already know that these are all zero. We can likewise compute
              SZ = V E Y  Z /V Y  for the set Z. This similarly contains all nonzero
              first-order terms plus the null second- and higher-order terms internal to Z.
              Finally we can compute


                                                  SZ = VY  − S − SZ                                (1.45)


              which will contain all cross-product terms not involved in S  SZ . Going
              back to our example of Equation (1.3) as a composite indicator with weights
               given by experts and variables Z coming from statistical offices, with
              Equation (1.45) we have apportioned variance between data and experts
              and an interaction between the two.
                Similarly, we could share the uncertainty in Y among the couples Ai =
               i  Zi  and apply

                                                                
                                      SAi +             SAi Aj +                  SAi Aj Al +   =1       (1.46)
                                  i           i   j>i              i    j>i l>j



                                                             Exhibit 9                                233
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41303 Page 38

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   37

              As we already know that for our model all cross-product terms with i = j
              are zero, this can be reduced to the convenient

                                                        
                                                        r
                                                             SAi = 1                                    (1.47)
                                                         i


              in which uncertainty is divided among ‘themes’, each theme comprising
              an indicator and its weight. It is easy to imagine similar applications. For
              example, one could divide uncertainty among observational data, estima-
              tion, model assumptions, model resolution and so on.


              1.2.16 Further Methods

              So far we have discussed the following tools for sensitivity analysis:

              •   derivatives and sigma-normalized derivatives;
              •   regression coefficients (standardized);
              •   variance-based measures;
              •   scatterplots.

                 We have shown the equivalence of sigma-normalized coefficients
              Si = Zi Y/Y Xi , regression coefficients i and variance-based first-order
              sensitivity indices Si for linear models, as well as how Si is a model-free
              extension of the variance decomposition scheme to models of unknown
              linearity. We have discussed how nonadditive models can be treated in the
              variance-based sensitivity framework. We have also indicated that scatter-
              plots are a powerful tool for sensitivity analysis and shown how Si can
              be interpreted in relation to the existence of ‘shape’ in an Xi versus Y
              scatterplot.
                 At a greater level of detail (Ratto et al., 2007) one can use modern regres-
              sion tools (such as state-space filtering methods) to interpolate points in the
              scatterplots, producing very reliable E Y  Xi = xi∗  curves. The curves can
              then be used for sensitivity analysis. Their shape is more evident than that
              of dense scatterplots (compare Figure 1.7 with Figure 1.8). Furthermore,
              one can derive the first-order sensitivity indices directly from those curves,
              so that an efficient way to estimate Si is to use state-space regression on the
              scatterplots and then take the variances of these.
                 In general, for a model of unknown linearity, monotonicity and additivity,
              variance-based measures constitute a good means of tackling settings such
              as factor fixing and factor prioritization. We shall discuss one further setting
              before the end of this chapter, but let us first consider whether there are
              alternatives to the use of variance-based methods for the settings so far
              described.


                                                         Exhibit 9                                   234
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41304 Page 39

              38                                     INTRODUCTION TO SENSITIVITY ANALYSIS

                 Why might we need an alternative? The main problem with variance-
              based measures is computational cost. Estimating the sensitivity coefficients
              takes many model runs (see Chapter 4). Accelerating the computation of
              sensitivity indices of all orders – or even simply of the Si  STi couple – is
              the most intensely researched topic in sensitivity analysis (see the filtering
              approach just mentioned). It can reasonably be expected that the estimation
              of these measures will become more efficient over time.
                 At the same time, and if only for screening purposes, it would be useful to
              have methods to find approximate sensitivity information at lower sample
              sizes. One such method is the Elementary Effect Test.



              1.2.17 Elementary Effect Test

              The Elementary Effect Test is simply an average of derivatives over the space
              of factors. The method is very simple. Consider a model with k independent
              input factors Xi  i = 1 2      k, which varies across p levels. The input
              space is the discretized p-level grid . For a given value of X, the elementary
              effect of the ith input factor is defined as

                          Y X1  X2       Xi−1  Xi +          Xk  − Y X1  X2         Xk 
                EEi =                                                                                    (1.48)

              where p is the number of levels, is a value in 1/p − 1     1 − 1/p − 1,
              X = X1  X2     Xk  is any selected value in   such that the transformed
              point X + ei  is still in for each index i = 1     k, and ei is a vector of
              zeros but with a unit as its ith component. Then the absolute values of the
              EEi , computed at r different grid points for each factor, are averaged

                                                             1 r
                                                     ∗i =
                                                                      j
                                                                   EEi                                  (1.49)
                                                             r j=1

              and the factors ranked according to the obtained mean ∗i .
                In order to compute efficiently, a well-chosen strategy is needed for
              moving from one effect to the next, so that the input space is explored with
              a minimum of points (see Chapter 3).
                Leaving aside computational issues for the moment, ∗ is a useful measure
              for the following reasons:

              1.   It   is semi-quantitative – the factors are ranked on an interval scale;
              2.   It   is numerically efficient;
              3.   It   is very good for factor fixing – it is indeed a good proxy for STi ;
              4.   It   can be applied to sets of factors.


                                                         Exhibit 9                                   235
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41305 Page 40

              METHODS AND SETTINGS FOR SENSITIVITY ANALYSIS                                                   39

                 Due to its semi-quantitative nature the ∗ can be considered a screening
              method, especially useful for investigating models with many (from a few
              dozen to 100) uncertain factors. It can also be used before applying a
              variance-based measure to prune the number of factors to be considered.
              As far as point (3) above is concerned, ∗ is rather resilient against type
              II errors, i.e. if a factor is deemed noninfluential by ∗ it is unlikely to be
              identified as influential by another measure.

              1.2.18 Monte Carlo Filtering

              While ∗ is a method of tackling factor fixing at lower sample size, the next
              method we present is linked to an altogether different setting for sensitivity
              analysis. We call this ‘factor mapping’ and it relates to situations in which
              we are especially concerned with a particular portion of the distribution of
              output Y . For example, we are often interested in Y being above or below
              a given threshold. If Y were a dose of contaminant, we might be interested
              in how much (how often) a threshold level for this contaminant is being
              exceeded. Or Y could be a loss (e.g. financial) and we might be interested in
              how often a maximum admissible loss is being exceeded. In these settings
              we tend to divide the realization of Y into ‘good’ and ‘bad’. This leads to
              Monte Carlo filtering (MCF, see Saltelli et al., 2004, pp. 151–191 for a
              review). In MCF one runs a Monte Carlo experiment producing realizations
              of the output of interest corresponding to different sampled points in the
              input factor space, as for variance-based or regression analysis. Having
              done this, one ‘filters’ the realizations, e.g. elements of the Y -vector. This
              may entail comparing them with some sort of evidence or for plausibility
              (e.g. one may have good reason to reject all negative values of Y ). Or one
              might simply compare Y against thresholds, as just mentioned. This will
              divide the vector Y into two subsets: that of the well-behaved realizations
              and that of the ‘misbehaving’ ones. The same will apply to the (marginal)
              distributions of each of the input factors. Note that in this context one is
              not interested in the variance of Y as much as in that part of the distribution
              of Y that matters – for example, the lower-end tail of the distribution may
              be irrelevant compared to the upper-end tail or vice versa, depending on
              the problem. Thus the analysis is not concerned with which factor drives
              the variance of Y as much as with which factor produces realizations of Y
              in the forbidden zone. Clearly, if a factor has been judged noninfluential by
              either ∗ or STi , it will be unlikely to show up in an MCF. Steps for MCF
              are as follows:

              • A simulation is classified as either B, for behavioural, or B, for nonbe-
                havioural (Figure 1.11).
              • Thus a set of binary elements is defined, allowing for the identification of
                two subsets for each Xi : one containing a number n of elements denoted


                                                         Exhibit 9                                   236
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                         ECF No. 487-9                filed 02/11/20        PageID.41306 Page 41

              40                                            INTRODUCTION TO SENSITIVITY ANALYSIS



                                          (X |B )                                  B

                                                (X |B )
                                                                                       B


                                                X                                      Y

              Figure 1.11 Mapping behavioural and nonbehavioural realizations with Monte
              Carlo filtering

                                                      
                X  B and a complementary set X  B containing the remaining n =
                N − n simulations (Figure 1.11).
              • A statistical test can be performed for each factor independently,
                analysing the maximum
                                       distance between the cumulative distributions
                of the X  B and X  B sets (Figure 1.12).

                If the two sets are visually and statistically18 different, then Xi is an
              influential factor in the factor mapping setting.


                                 1
                                                    Prior
                                                    Fm(Xi|B )
                                0.8
                                                    Fn(Xi|B )

                                0.6
                        F(Xi)




                                0.4
                                                                 dn,n

                                0.2



                                 0
                                      0              0.2         0.4         0.6           0.8       1
                                                                         X

                      Figure 1.12 Distinguishing between the two sets using a test statistic


              18
                 Smirnov two-sample test (two-sided version) is used in Figure 1.12 (see Saltelli et al., 2004,
              pp. 38–39).



                                                                Exhibit 9                            237
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41307 Page 42

              POSSIBLE PITFALLS FOR A SENSITIVITY ANALYSIS                                                    41

              1.3 NONINDEPENDENT INPUT FACTORS

              Throughout this introductory chapter we have systematically assumed that
              input factors are independent of one another. The main reason for this
              assumption is of a very practical nature: dependent input samples are more
              laborious to generate (although methods are available for this; see Saltelli
              et al., 2000) and, even worse, the sample size needed to compute sensi-
              tivity measures for nonindependent samples is much higher than in the case
              of uncorrelated samples.19 For this reason we advise the analyst to work
              on uncorrelated samples as much as possible, e.g. by treating dependen-
              cies as explicit relationships with a noise term.20 Note that when working
              with the MCF just described a dependency structure is generated by the
              filtering itself. The filtered factors will probably correlate with one another
              even if they were independent in the original unfiltered sample. This could
              be a useful strategy to circumvent the use of correlated samples in sensi-
              tivity analysis. Still there might be very particular instances where the use
              of correlated factors is unavoidable. A case could occur with the para-
              metric bootstrap approach described in Figure 1.3. After the estimation
              step the factors will in general be correlated with one another, and if a
              sample is to be drawn from these, it will have to respect the correlation
              structure.
                 Another special instance when one has to take factors’ dependence into
              consideration is when analyst A tries to demonstrate the falsity of an uncer-
              tainty analysis produced by analyst B. In such an adversarial context, A
              needs to show that B’s analysis is wrong (e.g. nonconservative) even when
              taking due consideration of the covariance of the input factors as explicitly
              or implicitly framed by B.




              1.4 POSSIBLE PITFALLS FOR A SENSITIVITY
                  ANALYSIS
              As mentioned when discussing the need for settings, a sensitivity analysis
              can fail if its underlying purpose is left undefined; diverse statistical tests
              and measures may be thrown at a problem, producing a range of different
              factor rankings but leaving the researcher none the wiser as to which


              19
                 Dependence and correlation are not synonymous. Correlation implies dependence, while
              the opposite is not true. Dependencies are nevertheless described via correlations for practical
              numerical computations.
              20
                 Instead of entering X1 and X2 as correlated factors one can enter X1 and X3 , with X3 being
              a factor describing noise, and model X2 as a function of X1 and X3 .



                                                         Exhibit 9                                   238
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41308 Page 43

              42                                     INTRODUCTION TO SENSITIVITY ANALYSIS

              ranking to believe or privilege. Another potential danger is to present sensi-
              tivity measures for too many output variables Y . Although exploring the
              sensitivity of several model outputs is sound practice for testing the quality
              of the model, it is better, when presenting the results of the sensitivity anal-
              ysis, to focus on the key inference suggested by the model, rather than to
              confuse the reader with arrays of sensitivity indices relating to intermediate
              output variables. Piecewise sensitivity analysis, such as when investigating
              one model compartment at a time, can lead to type II errors if interactions
              among factors of different compartments are neglected. It is also worth
              noting that, once a model-based analysis has been produced, most modellers
              will not willingly submit it to a revision via sensitivity analysis by a third
              party.
                 This anticipation of criticism by sensitivity analysis is also one of the 10
              commandments of applied econometrics according to Peter Kennedy:

                 Thou shall confess in the presence of sensitivity. Corollary: Thou shall anticipate
                 criticism [· · · ] When reporting a sensitivity analysis, researchers should explain
                 fully their specification search so that the readers can judge for themselves how
                 the results may have been affected. This is basically an ‘honesty is the best policy’
                 approach, advocated by Leamer, (1978, p. vi) (Kennedy, 2007).


                 To avoid this pitfall, an analyst should implement uncertainty and sensi-
              tivity analyses routinely, both in the process of modelling and in the oper-
              ational use of the model to produce useful inferences.
                 Finally the danger of type III error should be kept in mind. Framing
              error can occur commonly. If a sensitivity analysis is jointly implemented
              by the owner of the problem (which may coincide with the modeller) and a
              practitioner (who could again be a modeller or a statistician or a practitioner
              of sensitivity analysis), it is important to avoid the former asking for just
              some ‘technical help’ from the latter upon a predefined framing of the
              problem. Most often than not the practitioner will challenge the framing
              before anything else.




              1.5 CONCLUDING REMARKS

              1. We have just shown different settings for sensitivity analysis, such as:

                   •   factor prioritization, linked to Si ;
                   •   factor fixing, linked to STi or ∗ ;
                   •   factor mapping, linked to MCF;
                   •   metamodelling (hints).


                                                         Exhibit 9                                   239
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41309 Page 44

              CONCLUDING REMARKS                                                                              43

                   The authors have found these settings useful in a number of applications.
                   This does not mean that other settings cannot be defined and usefully
                   applied.
              2.   We have discussed fitness for purpose as a key element of model quality.
                   If the purpose is well defined, the output of interest will also be well
                   identified. In the context of a controversy, this is where attention will be
                   focused and where sensitivity analysis should be concentrated.
              3.   As discussed, a few factors often account for most of the variation.
                   Advantage should be taken of this feature to simplify the results of
                   a sensitivity analysis. Group sensitivities are also useful for presenting
                   results in a concise fashion.
              4.   Assuming models to be true is always dangerous. An uncer-
                   tainty/sensitivity analysis is always more convincing when uncertainty
                   has been propagated through more than just one model. Using a parsi-
                   monious data-driven and a less parsimonious law-driven model for the
                   same application can be especially effective and compelling.
              5.   When communicating scientific results transparency is an asset. As the
                   assumptions of a parsimonious model are more easily assessed, sensitivity
                   analysis should be followed by a model simplification.

                 The reader will find in this and the following chapters didactic examples
              for the purpose of familiarization with sensitivity measures. Most of the
              exercises will be based on models whose output (and possibly the associ-
              ated sensitivity measures) can be computed analytically. In most practical
              instances the model under analysis or development will be a computational
              one, without a closed analytic formula.
                 Typically, models will involve differential equations or optimization algo-
              rithms involving numerical solutions. For this reason the best available prac-
              tices for numerical computations will be presented in the following chapters.
              For the Elementary Effects Test, we shall offer numerical procedures devel-
              oped by Campolongo et al. (1999b, 2000, 2007). For the variance-based
              measures we shall present the Monte Carlo based design developed by Saltelli
              (2002) as well as the Random Balance Designs based on Fourier Amplitude
              Sensitivity Test (FAST-RBD, Tarantola et al., 2006, see Chapter 4). All these
              methods are based on true points in the space of the input factors, i.e. on actual
              computations of the model at these points. An important and powerful class
              of methods will be presented in Chapter 5; such techniques are based on meta-
              modelling, e.g. on estimates of the model at untried points. Metamodelling
              allows for a great reduction in the cost of the analysis and becomes in fact the
              only option when the model is expensive to run, e.g. when a single simulation
              of the model takes tens of minutes or hours or more. The drawback is that
              metamodelling tools such as those developed by Ratto et al. (2007) are less
              straightforward to encode than plain Monte Carlo. Where possible, pointers
              will be given to available software.


                                                         Exhibit 9                                   240
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41310 Page 45

              44                                     INTRODUCTION TO SENSITIVITY ANALYSIS

              1.6 EXERCISES

              1. Prove that
                                                   VY  = EY 2  − E 2 Y 
              2. Prove that for an additive model of two independent variables X1 and
                 X2 , fixing one variable can only decrease the variance of the model.
              3. Why in ∗ are absolute differences used rather than simple differences?
              4. If the variance of Y as results from an uncertainty analysis is too large,
                 and the objective is to reduce it, sensitivity analysis can be used to suggest
                 how many and which factors should be better determined. Is this a new
                 setting? Would you be inclined to fix factors with a larger first-order
                 term or rather those with a larger total effect term?
              5. Suppose X1 and X2 are uniform variates on the interval [0, 1]. What is
                 the mean? What is the variance? What is the mean of X1 + X2 ? What is
                 the variance of X1 + X2 ?
              6. Compute Si analytically for model (1.3, 1.4) with the following values:
                 r = 2  = 1 2 and  = 2 1.
              7. Write a model (an analytic function and the factor distribution functions)
                 in which fixing an uncertain factor increases the variance.
              8. What would have been the result of using zero-centred distributions for
                 the ’s in Equation (1.27)?


              1.7 ANSWERS
              1. Given a function Y = f X where X = X1  X2  · · · Xk  and X ∼ p X
                 where p X is the joint distribution of X with p X dX = 1, then the
                 function mean can be defined as
                                                  
                                          EY  = f X p X dX

                   and its variance as
                                     
                            VarY  = fX − EY 2 pXdX
                                                                 
                                    = f 2 XpXdX + E 2 Y  − 2 EY fXpXdX

                                      = EY 2  + E 2 Y  − 2E 2 Y 
                                      = EY 2  − E 2 Y 

                   Using this formula it can easily be proven that VarY  = VarY + c,
                   with c an arbitrary constant. This result is used in Monte Carlo-based


                                                         Exhibit 9                                   241
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                     filed 02/11/20       PageID.41311 Page 46

              ANSWERS                                                                                         45

                 variance (and conditional variance) computation by rescaling all values
                 of Y subtracting EY . This is done because the numerical error in the
                 variance estimate increases with the value of Y .
              2. We can write the additive model of two variables X1 and X2 as
                 Y = f1 X1  + f2 X2 , where f1 is only a function of X1 and f2 is only a
                 function of X2 .
                    Recalling that the variance of Y  can be written as VY  = E Y 2 −
                   2
                 E Y , where E stands for the expectation value, and applying it to Y
                 we obtain
                                        VY  = E f12 + f22 + 2f1 f2 − E 2 f1 + f2 
                  Given that E f1 f2  = E f1  E f2  for independent variables, then the above
                  can be reduced to

                                       VY  = E f12 + E f22 − E 2 f1  − E 2 f2 

                  which can be rewritten as

                                                   VY  = V f1  + V f2  

                 which proves that fixing either X1 or X2 can only reduce the variance of Y .
              3. Modulus incremental ratios are used in order to avoid positive and
                 negative values cancelling each other out when calculating the average.
              4. It is a new setting. In Saltelli et al. (2004) we called it the variance
                 cutting setting, when the objective of sensitivity analysis is the reduction
                 of the output variance to a lower level by fixing the smallest number of
                 input factors. This setting can be considered as relevant in, for example,
                 risk assessment studies. Fixing the factors with the highest total effect
                 term increases our chances of fixing, besides the first-order terms, some
                 interaction terms possibly enclosed in the totals, thus maximizing our
                 chances of reducing the variance (see Saltelli et al., 2004).
              5. Both X1 and X2 are uniformly distributed in 0 1, i.e.

                                                 pX1  = pX2  = U0 1

                  This means that pXi  is 1 for Xi ∈ 0 1 and zero otherwise. Thus

                                                                                  1
                                                                1    x2                      1
                                     EX1  = EX2  =     pxxdx =                     =
                                                       x=0           2               0       2

                  Further:
                                                                          1             
                                                       1           1 2                     1
                      VarX1  = VarX2  =               px x −     dx =       x2 − x +     dx
                                                      x=0          2         x=0           4

                                                           Exhibit 9                                 242
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                         filed 02/11/20                        PageID.41312 Page 47

              46                                         INTRODUCTION TO SENSITIVITY ANALYSIS

                                   x3 x2 1 1 1 1 1                 1
                                 =   − + x0 = − + =
                                   3     2     4       3 2 4 12
                                EX1 + X2  = EX1  + EX2  = 1

                   as the variables are separable in the integral.
                     Given that X1 + X2 is an additive model (see Exercise 1) it is also true
                   that
                                                                          1
                                    VarX1 + X2  = VarX1  + VarX2  =
                                                                          6
                   The same result is obtained integrating explicitly
                                                             1       1
                               VarX1 + X2  =                              px x1 + x2 − 12 dx1 dx2
                                                             x1 =0 x2 =0


              6. Note that the model (1.3, 1.4) is linear and additive. Further, its prob-
                 ability density function can be written as the product of the factors’
                 marginal distributions (independent factors). Writing the model for r = 2
                 we have
                                                     YZ1  Z2  =              1 Z1 +         2 Z2

                   with
                                                                                                          1             Z1 2
                            Z1 ∼ N 0 1            or equivalently pZ1  =                             √        e−
                                                                                                   Z1 2               2Z21

                   and a similar equation for pZ2 . Note that by definition the distributions
                   are normalized, i.e. the integral of each pZi  over its own variable Z1 is
                   1, so that the mean of Y can be reduced to
                                                    +                                        +
                                 EY  =     1           Z1 pZ1 dZ1 +                2              Z2 pZ2 dZ2
                                                 −                                         −
                                                      
                   These integrals are of the type xe−x dx, whose primitive −e−x /2
                                                             2                            2


                   vanishes at the extremes of integration, so that EY  = 0. Given that the
                   model is additive, the variance will be

                                      VY  = VZ1 + VZ2 = V                        1 Z1  + V           2 Z2 


                   For either Z1 or Z2 it will be

                                                 VZ i = V             i Zi    =     2
                                                                                      iV       Zi 

                   We write
                                             VZi  = EZi2  − E 2 Zi  = E Zi2 


                                                                  Exhibit 9                                                  243
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                      filed 02/11/20                        PageID.41313 Page 48

              ANSWERS                                                                                                        47

                  and
                                                                1      
                                                                                     −z2i /2Z2
                                          EZi2  = √                           z2i e            i   dzi
                                                               2Zi

                  The tabled form is
                                                          +
                                                                                    √
                                                                2 −at2                   
                                                               t e       dt =              
                                                        −0                              4
                  which gives with an easy transformation

                                                               EZi2  = Z2i

                  so that

                                                               VZi =        2 2
                                                                            i Zi

                  and

                                                       VY  =       2 2
                                                                     1 Z1   +       2 2
                                                                                     2 Z2

                  and
                                                                            2 2
                                                                            i Zi
                                                               SZi =
                                                                        VY 

                  Inserting the values  = 1 2 and  = 2 1 we obtain VY  = 8 and
                  SZ1 = SZ2 = 12 .
                    The result above can be obtained by explicitly applying the formula
                  for Si to our model:
                                                                    VEY  Zi 
                                                           SZi =                  
                                                                       VY 

                  which entails computing first EY  Zi = z∗i . Applying this to our model
                  Y = 1 Z1 + 2 Z2 we obtain, for example, for factor Z1 :

                                                  +
                         EY  Z1 = z∗1  =                pz1 pz2            ∗
                                                                                1 z1 +         2 z2  dz1 dz2   =      ∗
                                                                                                                    1 z1
                                                   −


                  Hence VZ1 – the variance over z∗1 of                         ∗
                                                                            1 z1    – is, as before, equal to              2 2
                                                                                                                           1 Z1
                  and
                                                                            2 2
                                                                            i Zi
                                                       SZi =        2 2
                                                                    1 Z1   +       2 2
                                                                                    2 Z2




                                                               Exhibit 9                                             244
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41314 Page 49

              48                                     INTRODUCTION TO SENSITIVITY ANALYSIS

              7. We consider the model Y = X1 · X2 , with the factors identically
                 distributed as

                                                     X1  X2 ∼ N 0 

                   Based on the previous exercise it is easy to see that

                                          EY  = E X1 X2  = E X1 EX2  = 0

                   so that
                                       VY  = E X12 X22 = E X12 E X22 =  4

                   If X2 is fixed to a generic value x2∗ , then

                                                  E X1 x2∗  = x2∗ E X1  = 0

                   as in a previous exercise, and
                                                                   
                      VY  X2 = x2∗  = V X1 x2∗  = E X12 x2∗ 2 = x2∗ 2 E X12 = x2∗ 2  2

                   It is easy to see that V X1 x2∗  becomes bigger than VY  whenever the
                   modulus of x2∗ is bigger than .
                      Further, from the relation

                                                 VY  X2 = x2∗  = x2∗ 2  2

                   one gets
                                                EVY  X2  =  4 = VY 

                   Given that

                                           EVY  X2  + VEY  X2  = VY 

                   it must be that
                                                      VEY  X2  = 0

                   i.e. the first-order sensitivity index is null for both X1 and X2 . These
                   results are illustrated in the two figures which follow.
                      Figure 1.13 shows a plot of VX∼2 Y  X2 = x2∗ , i.e. VX1 Y  X2 = x2∗  at
                   different values of x2∗ for  = 1. The horizontal line is the unconditional
                   variance of Y . The ordinate is zero for x2∗ = 0, and becomes higher than
                   VY  for x2∗ ∼ 1.
                      Figure 1.14 shows a scatterplot of Y versus x1∗ (the same shape would
                   appear for x2∗ ). It is clear from the plot that whatever the value of


                                                         Exhibit 9                                   245
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                                ECF No. 487-9             filed 02/11/20          PageID.41315 Page 50

              ANSWERS                                                                                                49


                                         4

                                        3.5

                                         3
                     Vx (Y |X2 = x2∗)




                                        2.5

                                         2
                                   1




                                        1.5

                                         1                                                                 Var(Y )

                                        0.5

                                         0

                                                 0     0.5    1    1.5    2       2.5   3    3.5       4
                                                                          x2∗

                                              Figure 1.13 VX1 Y  X2 = x2∗  at different values of x2∗

                                         8


                                         6


                                         4


                                         2
                                  Y




                                         0


                                        −2


                                        −4


                                        −6
                                          −3          −2          −1        0           1          2          3
                                                                            x1∗

                                                      Figure 1.14 Scatterplot of Y versus x1∗


                  the abscissa, the average of the points on the ordinate is zero, i.e.
                  EX∼1 Y  X1  = EX2 Y  X1  = 0. It is also clear from Figure 1.14 that even
                  VX1 EX2 Y  X1  will be zero, such that both S1 and S2 are zero for this
                  model and all variance is captured by the second-order term, i.e. S12 = 1.


                                                                       Exhibit 9                              246
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                filed 02/11/20            PageID.41316 Page 51

              50                                     INTRODUCTION TO SENSITIVITY ANALYSIS

              8. Referring to the previous exercise it is clear that if both Zi and
                   i are centred in zero, all first-order terms will be zero and the
                 model will be purely interactive. In this case the only nonzero
                 terms are the four interactions (second order) relative to the couples
                 Z1  1   · · · Z4  4 .


              1.8 ADDITIONAL EXERCISES

              1. Given the function

                                               fx = sinX1 sinX2 sinX3 

                 with X1  X2  X3 distributed normally with mean zero, can you guess
                 what the first-order indices will be?
              2. Consider the model 1 Z1 + 2 Z2 with 1  2 as fixed constants and

                                               Zi ∼ N Zi  Zi       i = 1 2

                   with
                                                     Zi = 0     i = 1 2
                 and compute the variance-based sensitivity indices S1  S2 .
              3. Consider the model Y = X1 · X2 , where the two factors are normally
                 distributed as
                                                Xi ∼ N i  i       i = 1 2
                   with
                                                      i = 0     i = 1 2
                 and compute the variance-based sensitivity indices S1  S2 , and S12 .
              4. Given a set of standardized variables X1  X2          Xk (all variables have
                 thus zero mean and unit standard deviation), and a linear polynomial
                 of the form f X1  X2     Xk  = a0 + ki=1 ai Xi , where a0  a1  · · ·  ak are
                 constants, write the formula for the first-order indices Si .
              5. Repeat the previous exercise, for the case where both the a0  a1  · · ·  ak
                 and the X1  X2      Xk are normally distributed:

                                                      Xi ∼ N Xi  Xi

                   and
                                                      ai ∼ N ai  ai


                                                         Exhibit 9                                   247
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
2:15-cv-00201-SMJ                 ECF No. 487-9                 filed 02/11/20               PageID.41317 Page 52

              SOLUTIONS TO ADDITIONAL EXERCISES                                                               51

              1.9 SOLUTIONS TO ADDITIONAL EXERCISES

              1. The first-order indices will be zero.
              2. The solution is
                                                                       2 2
                                                                       i Zi
                                                          SZi =
                                                                     VY 
                  as for the case with
                                                       Zi = 0        i = 1 2
              3. The solution is
                                                                  22 12
                                               S1 =
                                                        21 22 + 22 12 + 12 22
                  and analogous formula for S2 , while

                                                                  12 22
                                              S12 =
                                                        21 22 + 22 12 + 12 22

              4. It is simply
                                                                     a2i
                                                         Si =       k    2
                                                                                 
                                                                    i=1 ai

                 i.e. each sensitivity index is proportional to the square of its coefficient.
              5. The problem is additive in a0 and in the k sets ai  Xi . Using this and
                 the results from Exercise 3 it is easy to derive the solution.

                                                                  2Xi a2i
                                                          Sai =
                                                                       V
                                                                    2ai X2 i
                                                         SXi =
                                                                      V
                                                                     a2i X2 i
                                                         Sai Xi =
                                                                        V
                                                 
                                                 k
                                           V=          2ai X2 i + 2Xi a2i + a2i X2 i
                                                 i=1


                  By putting a0 = 0 the above solution can be used to compute the sensi-
                  tivity indices for model (1.3, 1.27).




                                                          Exhibit 9                                  248
